Exhibit 1 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Balance Sheets as at September 30, 2016 and December 31, 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Assets Notes 09/30/2016 12/31/2015 Current assets Cash and cash equivalents 8 6,952,398 14,898,063 Cash investments 8 107,572 1,801,720 Derivative financial instruments 3 606,387 Accounts receivable 9 9,840,737 8,379,719 Inventories 380,655 351,993 Current recoverable taxes 10 1,059,086 915,573 Other taxes 11 1,176,284 922,986 Judicial deposits 12 1,127,550 1,258,227 Pension plan assets 22 2,720 753 Prepaid expenses 489,077 293,036 Held-for-sale assets 25 5,898,557 7,686,298 Other assets 1,003,327 952,254 Total current assets Non-current assets Cash investments 8 81,584 125,966 Derivative financial instruments 3 6,780,316 Deferred recoverable taxes 10 8,201,559 8,883,002 Other taxes 11 779,015 659,899 Judicial deposits 12 13,981,706 13,119,130 Pension plan assets 22 144,760 129,128 Prepaid expenses 17,785 71,194 Other assets 218,308 225,310 Investments 13 134,087 154,890 Property, plant and equipment 14 25,360,460 25,497,191 Intangible assets 15 3,353,997 3,301,771 Total non-current assets Total assets Current liabilities Payroll, related taxes and benefits 764,397 660,415 Trade payables 16 7,121,855 5,004,833 Borrowings and financing 17 48,220,800 11,809,598 Derivative financial instruments 3 104,694 1,988,948 Current taxes payable 10 439,989 339,624 Other taxes 11 1,596,365 1,553,651 Dividends and interest on capital 29,102 96,433 Licenses and concessions payable 18 84,450 911,930 Tax refinancing program 19 102,700 78,432 Provisions 20 868,488 1,020,994 Provisions for pension funds 22 136,179 144,589 Liabilities associated to held-for-sale assets 25 384,446 745,000 Other payables 1,242,084 1,219,624 Total current liabilities Non-current liabilities Borrowings and financing 17 48,047,819 Derivative financial instruments 3 521,395 Other taxes 11 1,038,399 924,337 Licenses and concessions payable 18 7,374 6,607 Tax refinancing program 19 661,611 716,656 Provisions 20 3,861,420 3,413,972 Provisions for pension funds 22 416,101 399,431 Other payables 2,815,744 3,004,307 Total non-current liabilities Equity attributable to controlling shareholders 21 Capital 21,438,374 21,438,374 Share issue costs (377,429) (377,429) Capital reserves 7,016,003 7,016,003 Treasury shares (5,531,092) (5,531,092) Other comprehensive income (158,409) 338,226 Changes in equity interest percentage 3,916 3,916 Accumulated losses (12,884,428) (9,672,334) Equity attributable to noncontrolling shareholders 25 908,091 1,190,547 Total equity Total liabilities and equity The accompanying notes are an integral part of these financial statements. 1 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Operations For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Notes 09/30/2016 09/30/2015 Continuing operations Net operating revenue 4 and 5 19,673,622 20,650,685 Cost of sales and/or services 5 (12,007,021) (11,343,217) Gross profit 7,666,601 9,307,468 Operating income (expenses) Share of profits of investees 5 and 13 (1,804) (15,892) Selling expenses 5 (3,263,975) (3,576,990) General and administrative expenses 5 (2,870,929) (2,913,124) Other operating income 5 1,198,339 944,356 Other operating expenses 5 (1,892,456) (1,435,483) (6,830,825) (6,997,133) Profit before financial income (expenses) and taxes 835,776 2,310,335 Financial income 5 and 6 1,110,052 4,881,100 Financial expenses 5 and 6 (4,091,848) (9,332,708) Financial income (expenses) 5 and 6 (2,981,796) (4,451,608) Pre-tax loss (2,146,020) (2,141,273) Income tax and social contribution Current 7 (512,981) (626,313) Deferred 7 (655,562) 884,752 Loss from continuing operations (3,314,563) (1,882,834) Discontinued operations Profit for the quarter from discontinued operations, net (net of taxes) 1,085,910 Loss for the period (3,314,563) (796,924) Loss attributable to Company owners (3,212,094) (762,149) Loss attributable to non-controlling interests (102,469) (34,775) Basic and diluted loss per share: 21(e) Common shares – basic and diluted (R$) (4.75) (1.02) Preferred shares – basic and diluted (R$) (4.75) (1.02) Basic and diluted loss per share - discontinued operations: 21(e) Common shares – basic and diluted (R$) (4.75) (2.47) Preferred shares – basic and diluted (R$) (4.75) (2.47) The accompanying notes are an integral part of these financial statements. 2 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 09/30/2016 09/30/2015 Continuing operations Loss for the period Hedge accounting gains (losses) 610,613 (1,537,315) Actuarial gains (losses) (6,788) (14,803) Exchange gains on investment abroad (1,075,145) 1,702,805 Comprehensive income before taxes – continuing operations Effect of taxes on other comprehensive income: Hedge accounting (Note 10) (207,609) 522,688 Actuarial gains (losses) (Note 10) 2,307 5,033 Comprehensive income – continuing operations Discontinued operations Comprehensive income of discontinued operations 45,018 Total comprehensive income for the period Comprehensive income attributable to owners of the Company (3,708,729) Comprehensive income attributable to non-controlling interests (282,456) 309,635 The accompanying notes are an integral part of these financial statements. 3 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Changes in Equity for the Periods Ended September 30, 2016 and (In thousands of Brazilian reais - R$, unless otherwise stated) Paid-in capital Capital reserves, stock options granted and treasury shares Profit reserves Retained earnings or accumulated losses Other comprehensive income Equity Non-controlling interests Consolidated equity Balance at December 31, 2015 Loss for the period (3,212,094) (3,212,094) (102,469) (3,314,563) Hedge accounting gain 345,668 345,668 345,668 Subsidiaries' hedge accounting gain 57,336 57,336 57,336 Actuarial loss (4,481) (4,481) (4,481) Exchange losses on investment abroad (337,066) (337,066) (179,987) (517,053) Exchange losses on subsidiaries' investment abroad (558,092) (558,092) (558,092) Balance at September 30, 2016 Paid-in capital Capital reserves, stock options granted and treasury shares Profit reserves Retained earnings or accumulated losses Other comprehensive income Equity Non-controlling interests Consolidated equity Balance at December 31, 2014 Merger of TmarPart 1,633,422 (5,809) (31,680) 1,595,933 1,595,933 Capital increases 154 1,933,200 (1,933,354) Share issue costs Exchange of treasury shares (3,163,540) 3,163,540 Loss for the period (762,149) (762,149) (34,775) (796,924) Hedge accounting losses (882,118) (882,118) (882,118) Subsidiaries' hedge accounting losses (132,509) (132,509) (132,509) Actuarial loss (9,770) (9,770) (9,770) Subsidiaries' actuarial gains transferred to accumulated losses (707,433) 714,654 7,221 7,221 Exchange gains/losses on investment abroad 1,888,963 1,888,963 344,410 2,233,373 Exchange gains on subsidiaries' investment abroad 364,408 364,408 364,408 Obligations in equity instruments (268,921) (268,921) (268,921) Other comprehensive income 144,735 144,735 144,735 Comprehensive income transferred to income for the period (1,709,347) (1,709,347) (1,709,347) Balance at September 30, 2015 The accompanying notes are an integral part of these financial statements. 4 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Cash Flows For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 09/30/2016 09/30/2015 Operating activities - continuing operations Loss before income tax and social contribution (2,146,020) (2,141,273) Non-cash items Charges, interest income, inflation adjustment, and exchange differences 10,626,885 Financial instrument transactions 5,147,958 (7,452,811) Depreciation and amortization 4,009,997 3,777,737 Losses on receivables 459,894 535,630 Provisions 729,399 384,098 Provision for pension plans 8,264 6,817 Equity in investees 1,804 15,892 Loss on write-off of permanent assets 30,692 2,829 Concession Agreement Extension Fee - ANATEL 69,812 61,675 Employee and management profit sharing 74,987 91,065 Inflation adjustment to provisions 246,608 74,280 Inflation adjustment to tax refinancing program 17,887 83,031 Expired dividends (37,015) (116,223) Other (74,119) (515,275) 4,993,629 5,434,357 Changes in assets and liabilities Accounts receivable (1.719,078) (1,369,951) Inventories (12,900) 40,419 Taxes (735,834) (281,135) Held-for-trading cash investments (6,037,884) Redemption of held-for-trading cash investments 3,280,496 3,951,845 Trade payables 1,030,510 (165,914) Payroll, related taxes and benefits (205,791) Provisions (589,104) (780,035) Provision for pension plans (50,000) (139,325) Changes in assets and liabilities held for sale 214,199 (1,273,644) Dividends and interest on capital 7,457 Other assets and liabilities (860,246) 1,005,380 (1,010,332) (5,256,035) Financial charges paid (2,230,893) (2,914,747) Income tax and social contribution paid - Company (203,108) Income tax and social contribution paid - third parties (133,815) (2,501,735) (3,251,670) Cash flows from operating activities - continuing operations 1,481,562 (3,073,348) Cash flows from operating activities - discontinued operations 485,342 Net cash generated by operating activities 1,481,562 (2,588,006) The accompanying notes are an integral part of these financial statements. 5 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Cash Flows For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (continued) 09/30/2016 09/30/2015 Investing activities - continuing operations Purchases of tangibles and intangibles (2,381,467) (2,715,133) Proceeds from the sale of investments, tangibles and intangibles 2,327 12,096 Cash received for the sale of PT Portugal 17,218,275 Judicial deposits (1,484,949) (1,540,283) Redemption of judicial deposits 818,102 782,480 Changes in cash and cash equivalents for the period 201,591 Increase/(decrease) in permanent investments (144) Cash flows from investing activities - continuing operations (3,045,987) 13,958,882 Cash flows from investing activities - discontinued operations (194,739) Net cash used in investing activities (3,045,987) 13,764,143 Financing activities - continuing operations Borrowings net of costs 4,705,195 Repayment of principal of borrowings, financing, and derivatives (6,250,533) (10,173,834) Proceeds from (repayments of) derivative financial instrument transactions 443,709 2,053,971 Licenses and concessions (203,449) (347,215) Tax refinancing program (79,156) (70,082) Payment of dividends and interest on capital (37,773) (26,932) Cash and cash equivalents acquired by merger 20,346 Cash flows from financing activities - continuing operations (6,127,202) (3,838,551) Cash flows from financing activities - discontinued operations (492,194) Net cash used in financing activities (6,127,202) (4,330,745) Foreign exchange differences on cash equivalents 3,897,690 Cash flows for the period (7,945,665) 10,743,082 Cash and cash equivalents Closing balance 6,952,398 13,192,288 Opening balance 14,898,063 2,449,206 Changes in the period (7,945,665) 10,743,082 ADDITIONAL DISCLOSURES RELATING TO THE STATEMENT OF CASH FLOWS Non-cash transactions 09/30/2016 09/30/2015 Variance between economic and financial investment (PP&E and intangible assets) 1,012,053 280,272 Offset of judicial deposits against provisions 294,181 266,130 The accompanying notes are an integral part of these financial statements. 6 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Value Added For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 09/30/2016 09/30/2015 Revenue Sales of goods and services 34,702,562 33,366,813 Voluntary discounts and returns (9,146,668) (6,539,686) Allowance for doubtful accounts (459,894) (535,630) Other income 1,153,358 1,180,470 26,249,358 27,471,967 Inputs purchased from third parties Interconnection costs (874,482) (1,405,548) Supplies and power (974,838) (946,104) Cost of sales (230,463) (246,027) Third-party services (6,433,271) (6,690,863) Other (631,378) (643,252) (9,144,432) (9,931,794) Gross value added 17,104,926 17,540,173 Retentions Depreciation and amortization (4,009,997) (3,777,737) Provisions (includes inflation adjustment) (976,007) (751,927) Loss for the year of discontinued operations 1,085,910 Other expenses (371,743) (218,800) (5,357,747) (3,662,554) Wealth created by the Company 11,747,179 13,877,619 Value added received as transfer Equity in investees (1,804) (15,892) Financial income 1,110,052 4,881,100 1,108,248 4,865,208 Wealth for distribution 12,855,427 18,742,827 Wealth distributed Personnel Salaries and wages (1,409,663) (1,269,341) Benefits (367,558) (324,018) Severance Pay Fund (FGTS) (131,055) (92,556) Other (51,265) (44,865) (1,959,541) (1,730,780) Taxes and fees Federal (2,159,305) (851,502) State (4,661,343) (4,899,575) Municipal (144,526) (117,145) (6,965,174) (5,868,222) The accompanying notes are an integral part of these financial statements. 7 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Value Added For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (continued) 09/30/2016 09/30/2015 Lenders and lessors Interest and other financial charges (4,022,918) (9,303,272) Rents, leases and insurance (3,222,357) (2,637,477) (7,245,275) (11,940,749) Shareholders Non-controlling interests 102,469 34,775 Retained losses 3,212,094 762,149 3,314,563 796,924 Wealth distributed (12,855,427) (18,742,827) The accompanying notes are an integral part of these financial statements. 8 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 1. GENERAL INFORMATION Oi S.A. – under judicial reorganization (“Company” or “Oi”), is a Switched Fixed-line Telephony Services (“STFC”) concessionaire, operating since July 1998 in Region II of the General Concession Plan (“PGO”), which covers the Brazilian states of Acre, Rondônia, Mato Grosso, Mato Grosso do Sul, Tocantins, Goiás, Paraná, Santa Catarina and Rio Grande do Sul, and the Federal District, in the provision of STFC as a local and intraregional long-distance carrier. Since January 2004, the Company also provides domestic and international long-distance services in all Regions and local services outside Region II started to be provided in January 2005. These services are provided under concessions granted by Agência Nacional de Telecomunicações - ANATEL (National Telecommunications Agency), the regulator of the Brazilian telecommunications industry. The Company is headquartered in Brazil, in the city of Rio de Janeiro, at Rua do Lavradio, 71 – 2º andar. The Company also holds: (i) through its wholly-owned subsidiary Telemar Norte Leste S.A. – under judicial reorganization (“Telemar”) a concession to provide fixed telephone services in Region I and nationwide International Long-distance services; and (ii) through its indirect subsidiary Oi Móvel S.A. – under judicial reorganization (“Oi Móvel”) a license to provide mobile telephony services in Region I, II and III. The local and nationwide STFC long-distance concession agreements entered into by the Company and its subsidiary Telemar with the ANATEL are effective until December 31, 2025. These concession agreements provide for reviews on a five-year basis and in general have a higher degree of intervention in the management of the business than the licenses to provide private services, and also include several consumer protection provisions, as perceived by the regulator. On December 30, 2015, the ANATEL announced that the review to be implemented by the end of 2015 had been postponed to April 30, 2016. Subsequently, On April 29, 2016, the ANATEL decided, under a Resolution Circular Letter, postpone again the execution of the new agreements, this time to December 31, 2016. In April 2014, as part of the combination transaction of the share bases of the Company and Pharol SGPS S.A. (new name of Portugal Telecom, SGPS, S.A., “Pharol”), a capital increase of the Company was approved through the public subscription of shares, which was partially paid-in through the assignment, by Pharol, of all the shares issued by PT Portugal SGPS, S.A. (“PT Portugal”). The sale of all the shares of PT Portugal to Altice Portugal S.A. (“Altice”), involving basically the operations in Portugal and in Hungary, was completed on June 2, 2015. After this sale, the Company retained its stakes in the following former PT Portugal subsidiaries: (i) 100% of the shares of PT Participações SGPS, S.A. (“PT Participações”), holder of the operations in Africa, through Africatel Holdings BV (“Africatel”), and Timor, through Timor Telecom, S.A. (“Timor Telecom”); 9 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (ii) 100% of the shares of Portugal Telecom International Finance B.V. - under judicial reorganization (“PTIF”), CVTEL B.V. (“CVTEL”), and Carrigans Finance S.à.r.l. (“Carrigans”). In Africa, the Company provides fixed and mobile telecommunications services indirectly through Africatel Holding BV (“Africatel”). The Company provides services in Namibia, Mozambique, and São Tomé, among other countries, notably through its subsidiaries Mobile Telecommunications Limited (“MTC”), Listas Telefónicas de Moçambique (“LTM”), and CST – Companhia Santomense de Telecomunicações, SARL (“CST”). Additionally, Africatel holds an indirect 25% stake in Unitel S.A. (“Unitel”) and a 40% stake in Cabo Verde Telecom, S.A. (“CVT”), which provide telecommunications services in Angola and Cape Verde. In Asia, the Company provides fixed and mobile telecommunications services basically through its subsidiary Timor Telecom. The Company is registered with the Brazilian Securities and Exchange Commission (“CVM”) and the U.S. Securities and Exchange Commission (“SEC”). Its shares are traded on the São Paulo Mercantile and Stock Exchange (“BM&FBOVESPA”) and its American Depositary Receipts (“ADRs”) representing Oi common shares and preferred shares traded on the New York Stock Exchange (“NYSE”). The Executive Committee authorized the completion of this quarterly information at the meeting held on November 9, 2016, after being reviewed at the Board of Directors’ meeting held on the same daily. Judicial reorganization On June 20, 2016, Oi, together with its direct or indirect wholly owned subsidiaries Oi Móvel, Telemar, Copart 4 Participações S.A. – under judicial reorganization (“Copart 4”), Copart 5 Participações S.A. – under judicial reorganization (“Copart 5”), PTIF, and Oi Brasil Holdings Cooperatief U.A. – under judicial reorganization (“Oi Holanda”) (collectively with the Company, the "Oi Companies") filed, as a matter of urgency, a request for judicial reorganization with the Court of the State of Rio de Janeiro, as approved by the Company’s Board of Directors and the authorized governing bodies of the Oi Companies. As broadly disclosed to the market, the Company had been taking actions and conducting studies, together with its financial and legal advisors to optimize its liquidity and debt profile. The Company, after considering the challenges arising from its economical and financial situation and in light of the maturity schedule of its financial debts, threats to cash flows represented for imminent block or pledge of amounts in lawsuits, and in light of the urgency to adopt protection measures of the Oi Companies, concluded that the request for judicial reorganization was the most appropriate course of action at that time to (i) preserve the continuity of its offering of quality services to its customers, within the rules and commitments undertaken with the Brazilian National Telecommunications Agency (ANATEL), (ii) preserve the value of the Oi Companies, (iii) maintain the continuity of operations and corporate activities, thus protecting in an organized manner the interests of the Oi Companies, its customers, shareholders and other stakeholders, and (iv) protect the Oi Companies’ cash and cash equivalents. 10 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The filing of the judicial reorganization was another step towards the Company’s financial restructuring, and that the Company would continue working to secure new customers while maintaining its service and product sales to all market segments, in all of its distribution and customer service channels. The installation, maintenance and repair activities will also continue to be performed on a timely basis by the Oi Companies and its subsidiaries. All Oi’s workforce will continue to work as usual, including the sales, operating and administrative activities. Oi keeps focusing in its investments in structuring projects aimed promoting the improvement of service quality to continue to bringing technologic advances, high service standards, and innovation to its customers. On June 22, 2016, the United States Bankruptcy Court for the Southern District of New York (“U.S. Bankruptcy Court”) entered an order granting the provisional relief requested by Oi, Telemar, Oi Coop and Oi Móvel (all four collectively referred to as “Debtors”) in their United States bankruptcy code Chapter 15 cases that were filed on June 21, 2016. The Provisional Relief prevents creditors from initiating actions against the Debtors or their property located within the territorial jurisdiction of the United States and parties from terminating their existing U.S. contracts with the Debtors. On July 21, 2016, the U.S. Bankruptcy Court held a hearing to judge the Debtors’ request and no objection to the recognition was submitted and the U.S. Bankruptcy Court recognized the judicial reorganization as a main foreign proceeding with regard to each of the Debtors. As a result of this recognition, a stay was automatically applied, preventing the filing, in the United States, of any actions against the Debtors or their properties located within the territorial jurisdiction of the United States and parties from terminating their existing U.S. contracts with the Debtors. On June 23, 2016, the High Court of Justice of England and Wales issued orders recognizing the judicial reorganization request in respect of the Company, Telemar and Oi Móvel filed in Brazil pursuant to Law 11101/2005, as a foreign main proceeding in accordance with the United Nations Commission on International Trade Law (UNCITRAL) Model Law on Cross-Border Insolvency, as set out in Schedule 1 to the Cross-Border Insolvency Regulations 2006 (S.I. 2006 No. 1030) ("Recognition Orders"). The Recognition Orders establish that the commencement or continuation of proceedings (including enforcement actions) in England and Wales relating to the Company’s, Telemar’s and Oi Móvel’s assets, rights, obligations or liabilities are stayed from June 23, 2016. On June 29, 2016, the Judge of the 7 th Corporate Court of the Judicial District of the State Capital of Rio de Janeiro granted the processing of the judicial reorganization of the Oi Companies determining, among other measures, in particular: a) to request that ANATEL present, within five days, up to 5 names of legal entities with competence and expertise on the subject to be evaluated for appointment as trustee; 11 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) b) the ratification of the decision to grant an emergency measure to exempt the Oi Companies from the requirement to present clearance certificates for the exercise of their activities; c) the re-ratification of the decision to grant an emergency measure in regards to the suspension of all lawsuit and execution actions for 180 business days; d) the suspension of the effectiveness of clauses inserted in contracts signed by the Oi Companies that cause the termination of such agreements due to the request for judicial reorganization; e) permission for the Oi Companies to participate in all forms of bidding processes; f) that the Oi Companies add "in judicial reorganization" after their respective business names, pursuant to Law 11101/2005; g) the suspension of publicity surrounding protests and enrollment in the credit protection agencies, with respect to the Oi Companies, for a period of 180 business days; h) the presentation by the Oi Companies of monthly statements of accounts throughout the judicial reorganization process, under penalty of dismissal of its officers; i) that all Presidencies and General Internal Affairs of Justice of Brazil (Superior, State and Federal Courts), and Internal Affairs of the Regional Courts and Superior Labor Court are officiated, and inform of the suspension of lawsuits, in accordance with the terms described in the decision, and requesting notice from the lower courts, in the sense that: i) the eligibility of loans subject to judicial reorganization shall be formalized in accordance with Law 11101/2005, not through an Official Letter, but rather by formal request of the creditor itself, as instructed in the appropriate debt clearance certificate, and ii) the ongoing lawsuits, as plaintiffs or defendants, that demand a gross amount, as provided in Art.6, paragraph 1 of Law 11101/2005, shall continue the judgment in which they are being processed until execution; and the jurisdictional provisions reflecting asset constriction or in connection with a decision to block or pledge gross amounts that involve any kind of asset loss of the applicants or that interferes with the ownership of goods related to their business activity shall also be suspended, with the court processing the judicial reorganization being response for analyzing the specific case; and j) the creditors may at any time request the convening of a General Meeting to establish a creditors committee or replace its members, subject to the provisions of Law 11101/2005. The decision granting the processing of the judicial reorganization of the Oi Companies determined that all the procedural time limits be counted in business days. This decision is still subject to appeal and may be modified, as it occurred with the deadline for filing the judicial reorganization plan (the “Judicial Reorganization Plan”). To this regard, even though the decision has determined that the Judicial Reorganization Plan be filed within 60 business days, the Public Prosecution Service filed an interlocutory appeal requesting that this time limit be counted in calendar days. In light of the interlocutory appeal filed by the Public Prosecution Service, the 7 th Corporate Court reconsidered its decision, establishing that the Judicial Reorganization Plan is filed within 60 calendar days, counted from the issue of the decision granting the processing of the judicial reorganization. 12 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) On July 22, 2016, the judicial reorganization request was ratified by the shareholders at the Company’s Extraordinary Shareholders’ Meeting. The shareholders also authorized the Company’s management to take all the actions and practice all the acts necessary with regard to the judicial reorganization of the Oi Companies and ratified all the actions taken through that date. Also on July 22, 2016, the 7th Corporate Court of the Judicial District of the State Capital of Rio de Janeiro appointed PricewaterhouseCoopers Assessoria Empresarial Ltda. and the law firm Arnoldo Wald (“Trustee”) to act as trustees of the Oi Companies. Considering that the 7 th Corporate Court changed the way the time limit to file the plan is counted, as referred to above, on September 5, 2016 the Oi Companies filed the Judicial Reorganization Plan, which establishes the terms and conditions for the restructuring of the Oi Companies’ debt, and the main actions that could the be adopted to overcome the current financial situation of the Oi Companies and their continuity as going concerns, including by (i) restructuring and balancing their liabilities; (ii) prospecting and adopting actions during the judicial reorganization aiming at obtaining new funds; and (iii) potential sale of capital assets. The first list of creditors submitted by the Oi Companies was published on September 20, 2016 (“First List of Creditors”). The payables to parties not controlled by Oi, according to the First List of Creditors, amounted approximately to R$65.1 billion. As from the date of this publication, the creditors had 15 (fifth teen) business days to file with the Trustee (i) a proof of claim (the “Proof of Claim” or “Claim”), if their receivables were not included in the First List of Creditors, or (ii) the discrepancy (the “Discrepancy”) if, according to the creditor, the amount in the First List of Creditors was incorrect or its receivables were incorrectly classified. The deadline for creditors to filed a Claim and/or a Discrepancy was October 11, 2016. The Trustee will review the First List of Creditors and, taking into consideration the Claims and Discrepancies, will submit and publish a second list of creditors within 45 (forty five) business days after the deadline to file Proofs of Claim and Discrepancies (“Second List of Creditors”). If the extension is not requested and approved, the publication of this Second List of Creditors must be made on or around December 19, 2016, as established by law. The Creditors will have two deadlines from the publication of the Second List of Creditors: (i) a ten-business day deadline to file with the Judge their challenges to the Second List of Creditors (the “Challenge”), which shall end on or around February 3, 2017 and (ii) a thirty-business day deadline to file with the Judge their objections to the Judicial Reorganization Plan (the “Objection”), which it is estimated to be on or around March 8, 2017, if there is no extension of the deadline for submission of the Second List of Creditors. According to the law, the Judicial Reorganization Plan must be approved by the Creditors' Meeting approximately 150 days after the publication of the decision that granted the processing of the judicial reorganization occurred on June 29, 2016. After such approval, the Plan should be approved by the judge. 13 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) In the context of the Judicial Reorganization, certain balances of assets and liabilities as at September 30, 2016 increased compared to the balances at June 30, 2016 as a result of the inclusion of some Oi Group companies in the 30 Judicial Reorganization and the resulting suspension of the payment of certain assumed liabilities. The main balances of assets and liabilities affected were: cash, cash equivalents, cash investments, receivables from reciprocal services provided to telecom carriers, trade payables, and borrowings and financing. Actions to stay payments of Oi Holanda and PTIF On August 9, 2016 and September 30, 2016, due to the risk of the Judicial Reorganization processing in Brazil not being directly recognized in the Netherlands, as an example, based on some treaty or regulation, Oi Holanda and PTIF separately filed requests to stay payments (“verzoekschrift tot aanvragen surseance van betaling”) with the Amsterdam District Court and concurrently filed the draft of the composition with creditors plan (“akkoord”). The requests filed to stay payments of Oi Holanda and PTIF were temporarily granted by Amsterdam District Court on August 9, 2016 and October 3, 2016, respectively. In the decision that granted the payment stay request, the court appointed trustees in the Netherlands for Oi Holanda and for PTIF. Judicial Reorganization Plan payment proposals, laid down in the judicial reorganization plan filed by the Oi Companies on September 5, 2016 Class I – Labor Debts : Labor debts will be paid in five equal, successive monthly installments, starting 180 days after the date of ratification of the Judicial Reorganization Plan. Labor creditors already acknowledged on the estimated date for the first payment to labor creditors and whose judicial deposits have already been made by the Oi Companies on their behalf, will be paid through the withdrawal of the deposited amounts, after the Judicial Reorganization Plan ratification, up to the limit acknowledged as due by the Oi Companies, provided that the relevant terms of the Oi Companies’ Judicial Reorganization Plan are met. The labor debt payable to Fundação Atlântico de Seguridade Social, a pension fund related to the Oi Companies, will be paid in six equal, successive annual installments, starting five (5) years after the date of ratification of the Judicial Reorganization Plan. The principal of the labor debt payable to Fundação Atlântico de Seguridade Social will bear interest of 5.5% per year plus inflation adjustment using the National Consumer Price Index (INPC) as from the ratification of the Judicial Reorganization Plan. Interest and inflation adjustment will be compounded during the first five (5) years after the ratification of the Judicial Reorganization Plan and, after this period, interest and inflation adjustment will be paid together with the principal repayment installments. 14 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Class II – Collateralized Payables : Collateralized payables will be paid in ten (10) equal, successive semiannual installments, starting 126 months after the date of ratification of the Judicial Reorganization Plan. Collateralized payables will o valor principal dos credits bear interest plus inflation adjustment using the originally agreed rates as from the ratification of the Judicial Reorganization Plan. Interest and inflation adjustment will be compounded during the first seven (7) years after the ratification of the Judicial Reorganization Plan and will be paid semiannually, in local legal tender, starting 90 months after the ratification of the Judicial Reorganization Plan and up to the full repayment of principal. Up to the full repayment of the BNDES – Banco Nacional de Desenvolvimento Econômico e Social debt, the Provisions Applicable to BNDES Agreements shall apply as long as they are not in conflict with the Judicial Reorganization Plan. Class III - Unsecure Payables, with Special Privilege, General Privilege, or Subordinate : Payables amounting to R$1,000.00 or less will be paid in a single installment, on the 20 th business day after the date of ratification of the Judicial Reorganization Plan or the acknowledgment of the Judicial Reorganization Plan in the creditor’s jurisdiction. Creditors with receivables higher than R$1,000.00 can apply to payment in a single installment provided that they agree to receive R$1,000.00 as the full settlement of their receivables, provided that all the other terms of the Judicial Reorganization Plan are met. In addition to the straight-line payment, the Judicial Reorganization Plan provides for other terms and conditions for Class III creditors, with different terms applicable to each one of the options. Restructuring without conversion : This option provides for a portion of up to R$9,336,470,321.65 expressed in Brazilian reais, and a portion of up to US$1,872,540,394.72 expressed either in US dollars and/or euros, provided that all the other terms of the Judicial Reorganization Plan are met. Principal will be repaid in 14 successive semiannual installments, starting 126 months after the date of ratification of the Judicial Reorganization Plan, as shown in the progressive table below: Six-month periods Percentage of the amount to be repaid per six-month period 21 st to 24 th 3.75% 25 th to 28 th 5.0% 29 th and 30 th 7.5% 31 st to 34 th 12.5% As from the ratification of the Judicial Reorganization Plan, principal will bear interest equivalent to the higher of (i) 8% per year and (ii) TR + 1% per year, for real-denominated debts, and 1.25% per year for US dollar- or euro-denominated debts. Interest will be compounded during the first seven (7) years after the ratification of the Judicial Reorganization Plan and, after this period, interest and inflation will be paid semiannually. 15 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Restructuring with conversion : This option is available for creditors with receivables in excess of R$50,000.00, capped at R$32,330,000,000.00, pursuant to all the other terms of the Judicial Reorganization Plan. The receivables of creditors that choose this payment option will be used to pay in securities, where at least one of these securities is convertible into or exchangeable for or entitles its holder to Oi common shares or common shares of the company that replaces Oi, pursuant to the provisions of the Judicial Reorganization Plan. The par value of the convertible securities (or securities that entitle its holder to subscribing shares) will be denominated in US dollars, euros, or Brazilian reais, and will paid interest equivalent to the changes in the US dollar or euro foreign exchange rate, with the total amount corresponding to the product of multiplying R$10,000,000,000.00 with the product of dividing the receivables included in the restructuring with conversion by R$32,330,000,000.00, pursuant to all the other terms of the Judicial Reorganization Plan. In the first three (3) years after the Judicial Reorganization Plan or the acknowledgment of the Judicial Reorganization Plan in the creditor’s jurisdiction, at the end of each six-month period, the Oi Companies will be able to redeem all or part of the of the securities for the amount corresponding to the convertible securities’ principal, pursuant to all the other terms of the Judicial Reorganization Plan. New Funds: Creditors that grant new fund to the Oi Companies, up to US$2,000,000.00 or equivalent amount in Brazilian reais translated at the date of the Judicial Reorganization Plan , are entitled to the same new debt repayment terms equally applied to debts subject to the Judicial Reorganization Plan , proportionally to the currency in which the new funds are denominated, pursuant to all the other terms of the Judicial Reorganization Plan. Debts will be paid in five equal, successive annual installments, starting six (6) years after the date of ratification of the Judicial Reorganization Plan. Interest and inflation adjustment will compounded during the first five (5) years after the ratification of the Judicial Reorganization Plan and, after this period, interest and inflation adjustment will be paid together with the principal repayment installments. As from the ratification of the Judicial Reorganization Plan or the acknowledgment of the Judicial Reorganization Plan in the creditor’s jurisdiction, principal will bear interest and inflation adjustment equivalent to CDI + 0.25% for new funds borrowed in Brazilian reais and LIBOR + 1.5% for new funds borrowed in US dollars. 16 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) General Payment Method: The debt of a creditor that chooses this option or has its debt allocated to this option by virtue of other terms and caps imposed by other options, will be paid in nine (9) successive annual installments, starting ten (10) years after the date of ratification of the Judicial Reorganization Plan, as per the progressive table below and pursuant to all the other terms of the Judicial Reorganization Plan: Years Percentage to be amortized 11 th and 12 th 7.5% 13 th and 14 th 10.0% 15 th to 19 th 13.0% As from the ratification of the Judicial Reorganization Plan or the acknowledgment of the Judicial Reorganization Plan in the creditor’s jurisdiction, principal will bear interest of interest and inflation adjustment equivalent to 0.5% + Benchmark Rate (TR) for real-denominated debts, and 0.5% per year for US dollar- or euro-denominated debts. Interest and inflation adjustment will be compounded and paid together with the last principal repayment installment. Partner Creditors with Judicial Deposits : The receivables of class III creditors that have a judicial deposit made by the Oi group on their behalf as part of a related lawsuit and which are acknowledged by the Oi Companies could be paid through the withdrawal of the deposited amounts, up to the limit acknowledged as due by the Oi Companies, provided that the discount percentages in the table below and the other terms of the Judicial Reorganization Plan are met: Debt Amount Interval Discount % Up to R$1,000.00 0.0% R$1,000.01 to R$5,000.00; 15.0% R$5,000.01 to R$10,000.00 20.0% R$10,000.01 to R$150,000.00 30% Over R$150,000.00 50% Partner Supplier Creditors: The receivables of creditors that are suppliers of goods and services to the Oi Companies and meet the terms of the Judicial Reorganization Plan amounting up to R$150,000.00 will be paid in a single installment within twenty (20) business days after the Oi Companies receive an option statement declaring their intention to continue as suppliers of the Oi Companies under the originally agreed terms. Outstanding balances in excess of R$150,000.00 will be paid in two (2) equal, successive annual installments, plus TR and 0.5% per year as from the ratification of the Judicial Reorganization Plan or the acknowledgment of the Judicial Reorganization Plan in the creditor’s jurisdiction, pursuant to all the other terms of the Judicial Reorganization Plan. 17 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Administrative Fines : The settlement terms of these payables shall be set through transactions preapproved by the Oi Companies’ executive committee and ratified by the Board of Directors, resulting from mediation to be initiated at the Rio de Janeiro State Court of Justice, under the supervision of the Judicial Reorganization Court and the with involvement of Government representatives, with the possibility of involving the competent Court of Auditors to issue an opinion thereon, as provided for by Law 9469/1997 and Law 13140/2015, pursuant to all the other terms of the Judicial Reorganization Plan. The established transaction guidelines are as follows: (i) Oi Companies’ actions to improve services, especially regarding the alleged noncompliant conduct; and (ii) conversion of fines into affirmative covenants, in the form of investments in the Oi Companies’ infrastructure, benefits to service consumers, and/or the withdrawal of judicial deposits related to such administrative fines. Class IV – Receivables of Micro-business Owners (“ME”) and Small Businesses (“EPP”) : Payables amounting to R$1,000.00 or less will be paid in a single installment, on the 20 th business day after the date of ratification of the Judicial Reorganization Plan. Creditors with receivables higher than R$1,000.00 can apply to payment in a single installment provided that they agree to receive R$1,000.00 as the full settlement of their receivables. The Judicial Reorganization Plan provides for other payment options for ME and EPP creditors, pursuant to each option’s the terms and rules. ME and EPP Creditors with Judicial Deposits : ME and EPP creditors that have a judicial deposit made by the Oi group on their behalf as part of a related lawsuit and which are acknowledged by the Oi Companies will have their receivables paid through the withdrawal of the deposited amounts, after the Judicial Reorganization Plan ratification, up to the limit acknowledged as due by the Oi Companies, pursuant to all the other terms of the Judicial Reorganization Plan: ME and EPP Partner Supplier Creditors : Receivables amounting up to R$150,000.00 will be paid in a single installment within twenty (20) business days after the Oi Companies receive an option statement declaring their intention to continue as suppliers of the Oi Companies under the originally agreed terms. Outstanding balances in excess of R$150,000.00 will be paid in two (2) equal, successive annual installments, plus TR and 0.5% per year as from the ratification of the Judicial Reorganization Plan. 18 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Going concern The Company's interim financial information for the quarter ended September 30, 2016 have been prepared assuming that the Company will continue as a going concern and in compliance with the applicable statutory requirements, based on management's assessment on the probability of (i) reaching an agreement with the majority of the Oi Companies’ creditors in the judicial reorganization proceeding and (ii) the approval and ratification of the Judicial Reorganization Plan. The judicial reorganization is aimed at the continuation of the Oi Companies as going concerns. Based on the information available on this date, the Company has no reason to believe that it will not be possible to reach an agreement with the majority of the Oi Companies’ creditors. Furthermore, the Board of Directors has a reasonable expectation that the Oi Companies can continue as going concerns and that their contracts will remain in force throughout the entire duration of the judicial reorganization. The going concern of the Company is ultimately depending on the successful outcome of the judicial reorganization and the realization of other forecasts of the Oi Companies. Even though there are no indications in this regard, we emphasize that these conditions and circumstances indicate the existence of significant uncertainty that may affect the success of the judicial reorganization and cast doubts as to the Oi Companies’ ability to continue as going concerns. 2. SIGNIFICANT ACCOUNTING POLICIES The accounting policies detailed below have been consistently applied in all fiscal years presented in these interim financial information, and have been consistently applied both by the Company and its subsidiaries. (a) Reporting basis The Company’s quarterly information has been prepared for the quarter ended September 30, 2016 and in accordance with CPC 21 (R1) issued by the Accounting Pronouncements Committee (CPC), which address interim financial reporting. CPC 21 (R1) requires that management use certain accounting estimates. The quarterly information has been prepared based on the historical cost, except for certain financial assets and financial liabilities measured at their fair values. This quarterly information does not include all the information and disclosures required in annual financial statements and should be read in conjunction with the annual financial statements for the year ended December 31, 2015, which have been prepared in accordance with the accounting practices adopted in Brazil. There were no changes in the accounting policies adopted in the period ended September 30, 2016 as compared to those applicable in the year ended December 31, 2015. The assets and liabilities related to the operations in Africa are stated in a single line item of the balance sheet as held-for-sale assets as a result of Management’s expectation and decision to hold these assets and liabilities for sale. However, in the statement of profit or loss, costs/expenses and revenue/gains are stated under the full consolidation method . 19 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Functional and presentation currency The Company and its subsidiaries operate mainly as telecommunications industry operators in Brazil, Africa, and Asia, and engage in activities typical of this industry. The items included in the financial statements of each group company are measured using the currency of the main economic environment where it operates ("functional currency"). The individual financial statements are presented in Brazilian reais (R$), which is the Company’s functional and presentation currency. Transactions and balances Foreign currency-denominated transactions are translated into the functional currency using the exchange rates prevailing on the transaction dates. Foreign exchange gains and losses arising on the settlement of the transaction and the translation at the exchange rates prevailing at period-end, related foreign currency-denominated monetary assets and liabilities are recognized in the income statement, except when qualified as hedge accounting and, therefore, deferred in equity as cash flow hedges. Group companies with a different functional currency The profit or loss and the financial position of all Group entities, none of which uses a currency from a hyperinflationary economy, whose functional currency is different from the presentation currency are translated into the presentation currency as follows: · assets and liabilities are translating at the rate prevailing at the end of the reporting period; · revenue and expenses disclosed in the statement of profit or loss are translated using the average exchange rate; · all the resulting foreign exchange differences are recognized as a separate component of equity in other comprehensive income; and · goodwill and fair value adjustments, arising from the acquisition of a foreign entity are treated as assets and liabilities of the foreign entity and translated at the closing exchange rate. 20 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) As at September 30, 2016 and December 31, 2015, the foreign currency-denominated assets and liabilities were translated into Brazilian reais using mainly the following foreign exchange rates: Closing rate Average rate Currency 09/30/2016 12/31/2015 09/30/2016 09/30/2015 Euro 3.6484 4.2504 3.9550 4.3866 US dollar 3.2462 3.9048 3.5450 3.9065 Cabo Verdean escudo 0.0334 0.0390 0.0362 0.0324 Sao Tomean dobra 0.000154 0.000174 0.000165 0.000148 Kenyan shilling 0.0321 0.0382 0.0350 0.0326 Namibian dollar 0.2365 0.2510 0.2370 0.2571 Mozambican metical 0.0416 0.0832 0.0627 0.0844 Angolan kwanza 0.01967 0.0290 0.0219 0.0276 (b) Estimates and critical accounting judgments In preparing the quarterly information, the Company’s management uses estimates and assumptions based on historical experience and other factors, including expected future events, which are considered reasonable and relevant. The use of estimates and assumptions frequently requires judgments related to matters that are uncertain with respect to the outcomes of transactions and the amount of assets and liabilities. Actual results of operations and the financial position may differ from these estimates. The estimates that represent a significant risk of causing material adjustments to the carrying amounts of assets and liabilities were disclosed in the Company’s financial annual statements referred to above. In the period ended September 30, 2016, there was no material change in the accounting estimates adopted by the Company and its subsidiaries. 3. FINANCIAL INSTRUMENTS AND RISK ANALYSIS Fair value measurement CPC 46 defines fair value as the price for which an asset could be exchanged, or a liability settled, between knowledgeable, willing parties, in an arm’s length transaction on measurement date. The standard clarifies that the fair value must be based on the assumptions that market participants would consider in pricing an asset or a liability, and establishes a hierarchy that prioritizes the information used to build such assumptions. The fair value measurement hierarchy attaches more importance to available market inputs (i.e., observable data) and a less weight to inputs based on data without transparency (i.e., unobservable data). Additionally, the standard requires that an entity consider all nonperformance risk aspects, including the entity’s credit, when measuring the fair value of a liability. CPC 40 establishes a three-level hierarchy to measure and disclose fair value. The classification of an instrument in the fair value measurement hierarchy is based on the lowest level of input significant for its measurement. We present below a description of the three-level hierarchy: Level 1—inputs consist of prices quoted (unadjusted) in active markets for identical assets or liabilities to which the entity has access on measurement date; Level 2—inputs are different from prices quoted in active markets used in Level 1 and consist of directly or indirectly observable inputs for the asset or liability. Level 2 inputs include quoted prices for similar assets or liabilities in active markets, quoted prices for identical assets or liabilities in markets that are not active; or inputs that are observable for the asset or liability or that can support the observed market inputs by correlation or otherwise for substantially the entire asset or liability. 21 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Level 3—inputs used to measure an asset or liability are not based on observable market variables. These inputs represent management’s best estimates and are generally measured using pricing models, discounted cash flows, or similar methodologies that require significant judgment or estimate. The Company and its subsidiaries have measured their financial assets and financial liabilities at their market or actual realizable values (fair value) using available market inputs and valuation techniques appropriate for each situation. The interpretation of market inputs for the selection of such techniques requires considerable judgment and the preparation of estimates to obtain an amount considered appropriate for each situation. Accordingly, the estimates presented may not necessarily be indicative of the amounts that could be obtained in an active market. The use of different assumptions for the calculation of the fair value may have a material impact on the amounts obtained. 22 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The carrying amounts and the estimated fair values of our main financial assets and financial liabilities as at September 30, 2016 and December 31, 2015 are summarized as follows: Accounting measurement 09/30/2016 Carrying amount Fair value Assets Cash and banks Fair value 513,462 513,462 Cash equivalents Fair value 6,438,936 6,438,936 Cash investments Fair value 189,156 189,156 Accounts receivable (i) Amortized cost 9,840,737 9,840,737 Dividends and interest on capital receivable Amortized cost Held-for-sale assets Available-for-sale financial asset (Note 25) Fair value 2,201,231 2,201,231 Dividends receivable (Note 25) Amortized cost 1,998,572 1,998,572 Liabilities Trade payables (i) Amortized cost 7,121,855 7,121,855 Borrowings and financing (ii) Borrowings and financing Amortized cost 12,763,098 12,763,098 Public debentures Amortized cost 4,275,200 4,275,200 Senior Notes Amortized cost 31,182,502 7,957,833 Derivative financial instruments Fair value 104,694 104,694 Dividends and interest on capital Amortized cost 29,102 29,102 Licenses and concessions payable (iii) Amortized cost 91,824 91,824 Tax refinancing program (iii) Amortized cost 764,311 764,311 Other payables (payable for the acquisition of equity interest) (iii) Amortized cost 420,730 420,730 23 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Accounting measurement 12/31/2015 Carrying amount Fair value Assets Cash and banks Fair value 1,111,840 1,111,840 Cash equivalents Fair value 13,786,223 13,786,223 Cash investments Fair value 1,927,686 1,927,686 Derivative financial instruments Fair value 7,386,703 7,386,703 Accounts receivable (i) Amortized cost 8,379,719 8,379,719 Dividends and interest on capital receivable Amortized cost Held-for-sale assets Available-for-sale financial asset (Note 25) Fair value 3,541,314 3,541,314 Dividends receivable (Note 25) Amortized cost 2,042,191 2,042,191 Liabilities Trade payables (i) Amortized cost 5,004,833 5,004,833 Borrowings and financing (ii) Borrowings and financing Amortized cost 17,049,280 17,049,280 Public debentures Amortized cost 4,138,025 4,128,539 Senior Notes Amortized cost 38,670,111 22,159,838 Derivative financial instruments Fair value 2,510,343 2,510,343 Dividends and interest on capital Amortized cost 96,433 96,433 Licenses and concessions payable (iii) Amortized cost 918,537 918,537 Tax refinancing program (iii) Amortized cost 795,088 795,088 Other payables (payable for the acquisition of equity interest) (iii) Amortized cost 382,230 382,230 (i) The balances of accounts receivables and trade payables have near terms and, therefore, they are not adjusted to fair value. (ii) Part of this balance of borrowings and financing with the BNDES – Banco Nacional de Desenvolvimento Econômico e Social and export credit agencies correspond to exclusive markets and, therefore, the fair values of these instruments is similar to their carrying amounts. A portion of the balance of borrowings and financing refers to the bonds issued in the international market, for which is there is a secondary market, and their fair values are different from their carrying amounts. (iii) The licenses and concessions payable, the tax refinancing program, and other obligations (payable for the acquisition of equity interest) are stated at the amounts that these obligations are expected to be discharged and are not adjusted to fair value. The levels of the financial assets, cash and cash equivalents and cash investments, held-for-sale assets, and derivative financial instruments at fair value as at September 30, 2016 and December 31, 2015 are as follows: Fair value measurement hierarchy Fair value Fair value 09/30/2016 12/31/2015 Assets Cash and banks Level 1 513,462 1,111,840 Cash equivalents Level 2 6,438,936 13,786,223 Cash investments Level 2 189,156 1,927,686 Derivative financial instruments Level 2 7,386,703 Held-for-sale assets Level 3 2,201,231 3,541,314 Liabilities Derivative financial instruments Level 2 104,694 2,510,343 24 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) There were no transfers between levels between September 30, 2016 and December 31, 2015. The Company and its subsidiaries have measured their financial assets and financial liabilities at their market or actual realizable values (fair value) using available market inputs and valuation techniques appropriate for each situation, as follows: (a) Cash, cash equivalents and cash investments Foreign currency-denominated cash equivalents and cash investments are basically maintained in euro and US dollar checking deposits Euros (“dollar” or “dollars”). The fair value of securities traded in active markets is equivalent to the amount of the last closing quotation available at the end of the reporting period, multiplied by the number of outstanding securities. For the remaining contracts, the Company carries out an analysis comparing the current contractual terms and conditions with the terms and conditions effective for the contract when they were originated. When terms and conditions are dissimilar, fair value is calculated by discounting future cash flows at the market rates prevailing at the end of the period, and when similar, fair value is similar to the carrying amount on the reporting date. (b) Held-for-sale assets Refers to the fair value of the financial investment in Unitel, classified as held for sale. The fair value of this investment is estimated based on the internal valuation made, including cash flows forecasts for a four-year period, the choice of a growth rate to extrapolate the cash flows projections, and definition of appropriate discount rates. The Company has the policy of monitoring and periodically updating the main assumptions and material estimates used in the fair value measurement, and also takes into consideration in this assessment possible impacts of actual events related to the investment, notably the lawsuits filed against Unitel and its shareholders in (Note 25). (c) Derivative financial instruments The Company conducted derivative transactions to manage certain market risks, mainly the interest rate risk and foreign exchange risk. In the aftermath of the Company’s board of directors’ decision because, in light of the expected debt restructuring, these transactions were reversed throughout the second quarter of 2016 so that at the end of the period ended September 30, 2016 the Company no longer was a party to derivative transactions in effect. 25 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The table below shows derivative transactions, recognized in financial income (expenses) during the period (see Note 6). There-month period ended 09/30/2016 09/30/2015 Gain (loss) on currency swaps (68,881) 3,893,213 Currency forwards 1,845,275 Options (548) Gain (loss) on interest rate swap (7,180) Total Nine-month period ended 09/30/2016 09/30/2015 Gain (loss) on currency swaps (4,188,685) 5,390,142 Currency forwards (937,034) 2,109,579 Options 14,215 (9,015) Gain (loss) on interest rate swap (36,454) (37,895) Total The transactions related foreign exchange hedges and interest rate hedges designated for hedge accounting treatment, were recognized in other comprehensive income, as shown below: 26 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Table of movements in hedge accounting effects in other comprehensive income Foreign exchange hedge Interest rate hedge Total Balance at Dec 31, 2015 Gain on designated hedges 403,619 142,634 546,253 Transfer on ineffective portion to profit or loss 8,658 (597) 8,061 Amortization of hedges to profit or loss at the effective rate 34,611 21,689 56,300 Deferred taxes on hedge accounting (151,942) (55,667) (207,609) Balance at Sep 30, 2016 Financial risk management The Company’s and its subsidiaries’ activities expose them to several financial risks, such as: market risk (including currency fluctuation risk, interest rate risk on fair value, interest rate risk on cash flows, and price risk), credit risk, and liquidity risk. According to their nature, financial instruments may involve known or unknown risks, and it is important to assess to the best judgment the potential of these risks. The Company and its subsidiaries may use derivative financial instruments to mitigate them against certain exposures to these risks. Risk management is carried out by the Company's treasury officer, in accordance with the policies approved by management. The Hedging and Cash Investments Policies, approved by the Board of Directors, document the management of exposures to market risk factors generated by the financial transactions of the Oi Group companies. As decided by the Board of Directors, in light of the expected debt restructuring and afterward the filing of the Company’s judicial reorganization request, the Company’s derivatives portfolio was reversed throughout the second quarter until it was filly settled in the third quarter of 2016. Market risk (a) Foreign exchange risk Financial assets The Company is not exposed to any material foreign exchange risk involving foreign currency-denominated financial assets as at September 30, 2016, except with regard to the assets held for sale, for which we did not enter into any currency hedging transaction. 27 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Financial liabilities The Company and its subsidiaries have foreign currency-denominated or foreign currency-indexed borrowings and financing. The risk associated with these liabilities is related to the possibility of fluctuations in foreign exchange rates that could increase the balance of such liabilities. The Company’s and its subsidiaries’ borrowings and financing exposed to this risk represent approximately 73.1% of total liabilities from borrowings and financing (78.5% at December 31, 2015). Foreign currency-denominated financial liabilities are presented in the balance sheet as follows (includes intragroup balances): 09/30/2016 12/31/2015 Carrying amount Fair value Carrying amount Fair value Borrowings and financing (Note 17) 35,177,167 12,813,666 46,935,152 30,727,817 Derivative financial instruments 1,915,910 1,915,910 Foreign exchange risk sensitivity analysis As established by CVM Instruction 475, as at September 30, 2016, management estimated the depreciation scenarios of the Brazilian real in relation to other currencies, at the end of the reporting period. It is worth noting, however, that in light of the filing of the judicial reorganization request on June 20, 2016—as referred to in Note 1—the Company’s foreign currency-denominated financial liabilities are part of the list of payables subject to renegotiation. Contingent to the successful implementation of said negotiation, the scenarios described below should not represent a cash outflow risk. In the period from the filing and approval of the judicial reorganization plan by the creditors the payment of interest and repayment of principal of the Company’s borrowings and financing are suspended. For purposes of this Instruction, however, the rates used for the probable scenario were the rates prevailing at the end of September 2016. The probable rates were then depreciated by 25% and 50% and used as benchmark for the possible and remote scenarios, respectively. 28 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Rate Description 09/30/2016 Depreciation Probable scenario US dollar 3.2462 0% Euro 3.6484 0% Possible scenario US dollar 4.0578 25% Euro 4.5605 25% Remote scenario US dollar 4.8693 50% Euro 5.4726 50% The impacts of foreign exchange exposure, in the sensitivity scenarios estimated by the Company, are shown in the table below (excludes intragroup balances): 09/30/2016 Description Individual risk Probable scenario Possible scenario Remote scenario US dollar debt Dollar appreciation 16,498,444 20,623,055 24,747,664 US dollar cash Dollar depreciation (90,503) (113,129) (135,754) Euro debt Euro appreciation 19,053,853 23,817,317 28,580,780 Euro cash Euro depreciation (84,110) (105,138) (126,166) Total assets/liabilities indexed to exchange fluctuation Total (gain) loss (b) Interest rate risk Financial assets Cash equivalents and cash investments in local currency are substantially maintained in financial investment funds exclusively managed for the Company and its subsidiaries, and investments in private securities issued by prime financial institutions. The interest rate risk linked to these assets arises from the possibility of decreases in these rates and consequent decrease in the return on these assets. Financial liabilities The Company and its subsidiaries have borrowings and financing subject to floating interest rates, based on the Long-term Interest Rate (TJLP) or the CDI, in the case of real-denominated debt, and on the LIBOR, in the case of U.S. dollar-denominated debt. As at September 30, 2016, approximately 33.2% (33.4% at December 31, 2015) of the incurred debt, less adjustment for derivative transactions, was subject to floating interest rates. The most material exposure of Company’s and its subsidiaries’ debt after is to CDI. Therefore, a continued increase in this interest rate would have an adverse impact on future interest payments. These assets and liabilities are presented in the balance sheet as follows: 29 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 09/30/2016 12/31/2015 Carrying amount Market value Carrying amount Market value Financial assets Cash equivalents 6,377,291 6,377,291 3,232,771 3,232,771 Cash investments 161,084 161,084 162,145 162,145 Derivative financial instruments 445,740 445,740 Financial liabilities Borrowings and financing 14,328,258 13,467,091 18,307,705 18,298,218 Derivative financial instruments 594,433 594,433 Interest rate fluctuation risk sensitivity analysis Management believes that the most significant risk related to interest rate fluctuations arises from its liabilities pegged to the TJLP, the USD LIBOR, and mainly the CDI. This risk is associated to an increase in those rates. As established by CVM Instruction 475, as at September 30, 2015, management estimated the fluctuation scenarios of the rates CDI, TJLP, and USD LIBOR. The rates used for the probable scenario were the rates prevailing at the end of the reporting period. It is worth noting, however, that in light of the filing of the judicial reorganization request on June 20, 2016—as referred to in Note 1—the Company’s financial liabilities indexed to floating interest rates are part of the list of payables subject to renegotiation. Contingent to the successful implementation of said negotiation, the scenarios described below should not represent a cash outflow risk. In the period from the filing and approval of the judicial reorganization plan by the creditors the payment of interest and repayment of principal of the Company’s borrowings and financing are suspended. For purposes of this Instruction, however, these rates have been stressed by 25 and 50percent, and used as benchmark for the possible and remote scenarios. Note that beginning January 2015, the TJLP increased from 5.0% p.a. to 5.5% p.a., which was the start of successive increases. For the quarter beginning April 2015, the TJLP increased to 6.0%, remaining at 6.5% in July and in October 1-December 31, 2015 it increased 7.0%. Beginning January 1 through September 30, 2016, the TJLP was increased to 7.5% p.a. 09/30/2016 Interest rate scenarios Probable scenario Possible scenario Remote scenario CDI TJLP 6M USD LIBOR CDI TJLP 6M USD LIBOR CDI TJLP 6M USD LIBOR 14.13% 7.50% 1.23972% 17.65% 9.38% 1.54965% 21.20% 11.25% 1.85958% Such sensitivity analysis considers payment outflows in future dates. Thus, the aggregate of the amounts for each scenario is not equivalent to the fair values, or even the present values of these liabilities. The fair values of these liabilities, should the Company’s credit risk remain unchanged, would not be impacted in the event of fluctuations in interest rates, as the interest rates used to estimate future cash outflows would be the same rates that discount such flows to present value. 30 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The impacts of exposure to interest rates, in the sensitivity scenarios estimated by the Company, are shown in the tables below: 09/30/2016 Description Individual risk Probable scenario Possible scenario Remote scenario CDI-indexed debt CDI increase 1,552,516 1,837,251 2,119,033 TJLP-indexed debt TJLP increase 745,825 886,742 1,033,010 US$ LIBOR-indexed debt US$ appreciation 450,939 492,220 533,501 Total (gain) loss Credit risk The concentration of credit risk associated to trade receivables is immaterial due to the diversification of the portfolio. Doubtful receivables are adequately covered by an allowance for doubtful accounts. Transactions with financial institutions (cash investments and borrowings and financing) are made with prime entities, avoiding the concentration risk. The credit risk of financial investments is assessed by setting caps for investment in the counterparts, taking into consideration the ratings released by the main international risk rating agencies for each one of such counterparts. As at September 30, 2016, approximately 98.4% of cash investments were made with counterparties with an AAA, AA or sovereign risk rating. The Company had credit risks related to dividends receivable associated to the investment in Unitel. Liquidity risk The liquidity risk also arises from the possibility of the Company being unable to discharge its liabilities on maturity dates and obtain cash due to market liquidity restrictions. Management uses its resources mainly to fund capital expenditures incurred on the expansion and upgrading of the network, invest in new businesses. The Company’s management monitors the continual forecasts of the liquidity requirements to ensure that the company has sufficient cash to meet its operating needs and fund capital expenditure to modernize and expand its network. In light of the current judicial reorganization scenario, as referred to in Note 1, the Company’s obligations related to the contractual maturities of financial liabilities, including the payments of interest in borrowings, financing and debentures, will be negotiated with creditors in the context of the judicial reorganization. 31 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 4. NET OPERATING REVENUE There-month period ended 09/30/2016 09/30/2015 Gross operating revenue Deductions from gross revenue Taxes (1,907,584) (2,015,973) Other deductions (3,189,478) (2,273,853) Net operating revenue Nine-month period ended 09/30/2016 09/30/2015 Gross operating revenue Deductions from gross revenue Taxes (5,882,272) (6,176,442) Other deductions (9,146,668) (6,539,686) Net operating revenue 32 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 5. REVENUE AND EXPENSES BY NATURE There-month period ended 09/30/2016 09/30/2015 Net operating revenue 6,394,382 Operating income (expenses): Interconnection (294,407) (449,075) Personnel (766,455) (691,081) Third-party services (1,650,397) (1,573,609) Grid maintenance service (256,800) (529,020) Handset and other costs (68,948) (19,802) Advertising and publicity (66,859) (135,636) Rentals and insurance (1,054,408) (928,299) Provisions/reversals (234,942) (185,606) Allowance for doubtful accounts (168,357) (184,066) Taxes and other income (expenses) (188,139) (278,660) Other operating income (expenses), net (i) 325,709 Operating expenses excluding depreciation and amortization Depreciation and amortization (1,300,387) (1,286,865) Total operating expenses Profit before financial income (expenses) and taxes 344,283 Financial income (expenses): Financial income 396,735 4,003,796 Financial expenses (2,098,124) (5,976,717) Total financial income (expenses) Pre-tax loss Income tax and social contribution 342,206 55,196 Loss from continuing operations Discontinued operations Profit for the quarter from discontinued operations, net (net of taxes) 5,849 Loss for the period Loss attributable to Company owners (1,050,877) (980,649) Profit (loss) attributable to non-controlling interests 35,977 (40,273) Operating expenses by function: Cost of sales and/or services (3,746,705) (3,840,437) Selling expenses (1,048,669) (1,205,841) General and administrative expenses (1,020,083) (966,694) Other operating income 409,299 397,186 Other operating expenses (643,059) (303,818) Share of profits of investees (882) (16,406) Total operating expenses 33 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Nine-month period ended 09/30/2016 09/30/2015 Net operating revenue 19,673,622 Operating income (expenses): Interconnection (874,482) (1,405,548) Personnel (2,196,343) (1,929,819) Third-party services (4,824,128) (4,746,198) Grid maintenance service (1,261,360) (1,489,630) Handset and other costs (202,807) (216,504) Advertising and publicity (297,833) (272,586) Rentals and insurance (3,222,357) (2,637,477) Provisions/reversals (729,399) (677,647) Allowance for doubtful accounts (459,894) (535,630) Taxes and other income (expenses) (664,570) (929,528) Other operating income (expenses), net (i) (94,676) 277,954 Operating expenses excluding depreciation and amortization Depreciation and amortization (4,009,997) (3,777,737) Total operating expenses Profit before financial income (expenses) and taxes 835,776 Financial income (expenses): Financial income 1,110,052 4,881,100 Financial expenses (4,091,848) (9,332,708) Total financial income (expenses) Pre-tax loss Income tax and social contribution (1,168,543) 258,439 Loss from continuing operations Discontinued operations Profit for the quarter from discontinued operations, net (net of taxes) 1,085,910 Loss for the period Loss attributable to Company owners (3,212,094) (762,149) Loss attributable to noncontrolling interests (102,469) (34,775) Operating expenses by function: Cost of sales and/or services (12,007,021) (11,343,217) Selling expenses (3,263,975) (3,576,990) General and administrative expenses (2,870,929) (2,913,124) Other operating income 1,198,339 944,356 Other operating expenses (1,892,456) (1,435,483) Share of profits of investees (1,804) (15,892) Total operating expenses (i) The other operating expenses, net for the period ended September 30, 2016 include basically costs associated downsizings in these periods. In September 2015, other net operating income (expenses) include basically reversal of a civil contingency amounting to R$325,709 arising from the revision of the calculation methodology and R$47,756 in costs associated to terminations of employment contracts in this period. 6. FINANCIAL INCOME (EXPENSES) There-month period ended 09/30/2016 09/30/2015 Financial income Interest on and inflation adjustment to other assets 164,284 188,620 Income from cash investments 217,539 17,647 Interest on and inflation adjustment to intragroup loans 29 Exchange differences on translating foreign cash investments (1,520) 3,997,002 Other income (i) 16,432 (199,502) Total Financial expenses and other charges a) Borrowing and financing costs Inflation adjustment to and exchange losses on third-party borrowings (720,023) (10,227,401) Financial instrument transactions (68,881) 5,730,760 Interest on borrowings payable to third parties (780,434) (1,085,489) Interest on debentures (146,653) (169,429) Subtotal: b) Other charges Loss on financial assets classified as held for sale (ii) 37,439 Interest on and inflation adjustment to other liabilities (128,934) 112,701 Tax on transactions and bank fees (119,916) (125,963) Inflation adjustment to provisions (52,205) 41,083 Interest on taxes in installments - tax financing program (1,698) (30,167) Other expenses (iii) (116,819) (222,812) Subtotal: Total Financial income (expenses) 34 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Nine-month period ended 09/30/2016 09/30/2015 Financial income Interest on and inflation adjustment to other assets 454,481 604,750 Income from cash investments 342,546 130,041 Interest on and inflation adjustment to intragroup loans 29,076 Exchange differences on translating foreign cash investments (258,631) 3,861,776 Other income (i) 571,656 255,457 Total Financial expenses and other charges a) Borrowing and financing costs Inflation adjustment to and exchange losses on third-party borrowings 6,177,645 (12,357,401) Financial instrument transactions (5,147,958) 7,452,811 Interest on borrowings payable to third parties (2,276,337) (2,376,871) Interest on debentures (432,540) (720,566) Subtotal: b) Other charges Loss on financial assets classified as held for sale (ii) (851,413) Interest on and inflation adjustment to other liabilities (531,773) (398,297) Tax on transactions and bank fees (494,322) (378,246) Inflation adjustment to provisions (246,608) (74,280) Interest on taxes in installments - tax financing program (17,887) (83,031) Other expenses (iii) (270,655) (396,827) Subtotal: Total Financial income (expenses) 35 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (i) In 2016 includes dividends receivable from Unitel in the amount of Kwanzas 12.6 billion (R$280,076) for 2014, and in 2015 refers basically to the gain on debenture buyback transactions. (ii) Refers to the loss of US$242 million resulting from the revision of the recoverable amount of dividends receivable from Unitel and the fair value of the cash investment in Unitel (Note 25), due to the devaluation of the Kwanza against the US dollar and the Brazilian real. In the third quarter the amount refers to the difference between the average translation rate of the financial information of the foreign companies as at June 30 and September 30, 2016. (iii) Represented mainly by banking and financial fees and commissions. 7. INCOME TAX AND SOCIAL CONTRIBUTION Income taxes encompass the income tax and the social contribution. The income tax rate is 25% and the social contribution rate is 9%, generating aggregate nominal tax rate of 34%. The provision for income tax and social contribution is broken down as follows: There-month period ended 09/30/2016 09/30/2015 Income tax and social contribution Current taxes (205,677) (228,709) Deferred taxes 547,883 283,905 Total There-month period ended 09/30/2016 09/30/2015 Pre-tax loss Income tax and social contribution Income tax and social contribution on taxed income 461,416 367,869 Equity in investees (299) (5,578) Tax incentives (basically, operating profit) (i) 2,569 4,205 Permanent deductions (add-backs) (ii) (21,462) (58,376) Unrecognized deferred tax assets in Brazil (iii) (97,771) (18,653) Unrecognized deferred tax assets abroad (iii) (2,248) (234,271) Income tax and social contribution effect on profit or loss 36 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Nine-month period ended 09/30/2016 09/30/2015 Income tax and social contribution Current taxes (512,981) (626,313) Deferred taxes (Note 10) (655,562) 884,752 Total Nine-month period ended 09/30/2016 09/30/2015 Profit (loss) before taxes Income tax and social contribution Income tax and social contribution on taxed income 729,647 728,033 Equity in investees (613) (5,404) Tax incentives (basically, operating profit) (i) 4,048 20,286 Permanent deductions (add-backs) (ii) (151,981) (203,535) Unrecognized deferred tax assets in Brazil (iii) (1,414,027) (75,856) Unrecognized deferred tax assets abroad (iii) (335,617) (205,085) Income tax and social contribution effect on profit or loss (i) Refers to the exploration profit recognized in the profit or loss of subsidiary Oi Móvel pursuant to Law 11638/2007. (ii) The main components of permanent deduction (addition) tax effects are: nondeductible fines, sponsorships, nondeductible donations, and income from forfeited dividends. (iii) Refers to the Company’s unrecognized deferred tax assets held by subsidiaries in Brazil and abroad that do not have a history of profitability and/or an expectation to generate taxable income. 8. CASH, CASH EQUIVALENTS AND CASH INVESTMENTS Cash investments made by the Company and its subsidiaries in the periods ended September 30, 2016 and December 31, 2015 are classified as held for trading securities and are measured at their fair values. (a) Cash and cash equivalents 09/30/2016 12/31/2015 Cash and banks 513,462 1,111,840 Cash equivalents 6,438,936 13,786,223 Total 09/30/2016 12/31/2015 Repurchase agreements 4,879,509 1,637,798 Bank certificates of deposit (CDBs) 1,216,511 1,387,158 Time deposits 7,827 10,734,985 Other 335,089 26,282 Cash equivalents 37 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (b) Cash investments 09/30/2016 12/31/2015 Time deposits 1,700,386 Private securities 81,584 125,966 Government securities 107,572 101,334 Other Total Current 107,572 1,801,720 Non-current 81,584 125,966 The Company and its subsidiaries hold short-term investments in Brazil and abroad for the purpose of earning interest on cash, benchmarked to CDI in Brazil, LIBOR for the US dollar-denominated portion, and EURIBOR for the euro-denominated portion. 9. ACCOUNTS RECEIVABLE 09/30/2016 12/31/2015 Billed services 8,183,197 6,733,219 Unbilled services 1,173,619 1,296,562 Mobile handsets and accessories sold 1,001,403 911,077 Subtotal: Allowance for doubtful accounts (517,482) (561,139) Total The aging list of trade receivables is as follows: 09/30/2016 12/31/2015 Current 8,261,987 6,855,027 Past-due up to 60 days 1,091,605 1,296,612 Past-due from 61 to 90 days 224,307 146,608 Past-due from 91 to 120 days 177,972 121,916 Past-due from 121 to 150 days 145,858 124,887 Over 150 days past-due 456,490 395,808 Total The movements in the allowance for doubtful accounts were as follows: Balance at Dec 31, 2015 Allowance for doubtful accounts (457,960) Trade receivables written off as uncollectible 501,617 Balance at Sep 30, 2016 38 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) CURRENT AND DEFERRED TAXES ASSETS 09/30/2016 12/31/2015 Current recoverable taxes Recoverable income tax (IRPJ) (i) 168,812 416,125 Recoverable social contribution (CSLL) (i) 61,161 153,059 IRRF/CSLL - withholding income taxes (ii) 829,113 346,389 Total current Deferred recoverable taxes Income tax on tax credits – merged goodwill (iii) 1,630,602 1,782,179 Social contribution on tax credits – merged goodwill (iii) 587,016 641,584 Income tax on temporary differences (iv) 2,562,045 3,030,285 Social contribution on temporary differences (iv) 827,288 993,486 Income tax on tax loss carryforwards (iv) 1,658,149 1,673,150 Social contribution on tax loss carryforwards (iv) 609,760 615,040 Subtotal - deferred taxes recoverable Deferred taxes recoverable (v) 326,699 147,278 Non-total current LIABILITIES 09/30/2016 12/31/2015 Current taxes payable Income tax payable 283,184 211,571 Social contribution payable 156,805 128,053 Total current (i) Refer mainly to prepaid income tax and social contribution that will be offset against federal taxes payable in the future. (ii) Refer to withholding income tax (IRRF) credits on cash investments, derivatives, intragroup loans, government entities, and other amounts that are used as deductions from income tax payable for the periods, and social contribution withheld at source on services provided to government agencies. (iii) Refer to: (i) deferred income tax and social contribution assets calculated as tax benefit originating from the goodwill paid on acquisition of the Company and recognized by the merged companies in the course of 2009. The realization of the tax credit arises from the amortization of the goodwill balance based on the STFC license and in the appreciation of property, plant and equipment, the utilization of which is estimated to occur through 2025, and (ii) deferred income tax and social contribution assets originating from the goodwill paid on the acquisition of interests in the Company in 2008-2011, recognized by the companies merged with and into TmarPart and by TmarPart merged with and into the Company on September 1, 2015, which was based on the Company’s expected future earnings and the amortization of which is estimated to occur through 2027. 39 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (iv) Deferred income tax and social contribution assets are recognized only to the extent that it is probable that there will be a positive tax base for which temporary differences can be used and against which tax loss carryforwards can be offset. Deferred income tax and social contribution assets are reviewed at the end of each annual period and written down as their realization is no longer possible. The Company and its subsidiaries offset their tax loss carryforwards against taxable income up to a limit of 30% per year, pursuant to the prevailing tax law. Deferred tax assets totaling R$1,391,869 were not recognized for the companies that do not expect to generate sufficient future taxable profits against which tax assets could be offset. Additionally, none of the deferred tax assets amounting to R$606,354 (R$454,319 at December 31, 2015) were recognized for the direct and indirect subsidiaries that do not have a profitability history and/or do not expect to generate sufficient taxable profits against which such tax assets could be offset. The table below shows the expected realization periods of deferred tax assets resulting from tax credits on tax loss carryforwards and temporary differences: 2016 12,049 2017 152,429 2018 130,513 2019 281,714 2020 565,271 2021 to 2023 2,769,248 2024 to 2025 1,746,018 Total (v) Refer mainly to prior years’ prepaid income tax and social contribution that will be offset against federal taxes payable. 40 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Movements in deferred income tax and social contribution Balance at 12/31/2015 Recognized in deferred tax income/ expenses Recognized directly in equity Balance at 09/30/2016 Deferred tax assets arising on: Temporary differences Provisions 1,393,087 8,363 1,401,450 Provisions for suspended taxes 146,256 28,817 175,073 Provisions for pension funds and impacts of CPC 33 (R1) 176,436 (2,775) 2,307 175,968 Allowance for doubtful accounts 658,870 (127) 658,743 Profit sharing 64,243 (42,445 ) 21,798 Foreign exchange differences 1,778,361 (376,663) 1,401,698 Debt interest 325,685 325,685 Merged goodwill 2,423,763 (206,145) 2,217,618 Hedge accounting 207,609 (207,609) Other temporary add-backs and deductions (401,091) (369,991) (771,082) Tax loss carryforwards Income tax loss carryforwards 1,673,150 (15,001) 1,658,149 Social contribution carryforwards 615,040 (5,280) 609,760 Total OTHER TAXES ASSETS 09/30/2016 12/31/2015 Recoverable State VAT (ICMS) (i) 1,581,500 1,285,800 Taxes on revenue (PIS and COFINS) 273,179 200,029 Other 100,620 97,056 Total Current 1,176,284 922,986 Non-current 779,015 659,899 LIABILITIES 09/30/2016 12/31/2015 State VAT (ICMS) 676,201 759,922 ICMS Convention No. 69/1998 25,104 33,998 Taxes on revenue (PIS and COFINS) 766,242 668,888 FUST/FUNTTEL/broadcasting fees 903,665 861,212 Other 263,552 153,968 Total Current 1,596,365 1,553,651 Non-current 1,038,399 924,337 (i) Recoverable ICMS arises mostly from prepaid taxes and credits claimed on purchases of property, plant and equipment, which can be offset against ICMS payable within 48 months, pursuant to Supplementary Law 102/2000. 41 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) JUDICIAL DEPOSITS In some situations the Company makes, by legal requirement or to provide guarantees, judicial deposits to ensure the continuity of ongoing lawsuits. These judicial deposits can be required for lawsuits with a likelihood of loss, as assessed by the Company based on the opinion of its legal counsel, as probable, possible, or remote. 09/30/2016 12/31/2015 Civil 9,697,312 9,459,735 Tax 2,754,258 2,548,720 Labor 2,657,686 2,368,902 Total Current 1,127,550 1,258,227 Non-current 13,981,706 13,119,130 As set forth by relevant legislation, judicial deposits are adjusted for inflation. INVESTMENTS 09/30/2016 12/31/2015 Investment in subsidiaries Joint arrangements 46,429 63,837 Investments in associates 37,094 39,003 Tax incentives, net of allowances for losses 31,579 31,579 Other investments 18,985 20,471 Total 134,087 154,890 Summary of the movements in investment balances Balance at Dec 31, 2015 Share of profits of subsidiaries (Note 5) (1,804) Associates’ share of other comprehensive income (7,001) Equity in investees recognized in held-for-sale assets 1,575 Write-off of investment (12,088) Other (1,485) Balance at Sep 30, 2016 PROPERTY, PLANT AND EQUIPMENT Works in progress Automatic switching equipment Transmission and other equipment (1) Infrastructure Buildings Other assets Total Cost of PP&E (gross amount) Balance at Dec 31, 2015 Acquisition of investments (Note 26) 4,841 261 300 1,045 1,438 72,190 80,075 Additions 2,038,885 82 817,036 85,161 7,126 47,575 2,995,865 Write-offs (16,750) (7,207) (5,314) (37,208) (933) (67,412) Transfers (899,647) 20,906 498,538 352,407 (2,942) 30,738 Balance at Sep 30, 2016 Accumulated depreciation Balance at Dec 31, 2015 Acquisition of investments (Note 26) (108) (163) (504) (626) (30,074) (31,475) Depreciation expenses (274,375) (1,726,107) (871,062) (73,738) (205,220) (3,150,502) Write-offs 4,521 31,265 932 36,718 Transfers (584) 148 268 229 (61) Balance at Sep 30, 2016 Property, plant and equipment, net Balance at Dec 31, 2015 Balance at Sep 30, 2016 Annual depreciation rate (average) 11% 10% 8% 8% 12% (1) Transmission and other equipment includes transmission and data communication equipment. 42 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Additional disclosures Pursuant to ANATEL’s concession agreements, all property, plant and equipment items capitalized by the Company that are indispensable for the provision of the services granted under said agreements are considered returnable assets and are part of the concession’s cost. These assets are handed over to ANATEL upon the termination of the concession agreements that are not renewed. As at September 30, 2016, the residual balance of the Company’s returnable assets is R$8,081,467 (R$8,055,876 at December 31, 2015) and consists of assets and installations in progress, switching and transmission equipment, payphones, outside network equipment, power equipment, and systems and operation support equipment. In the period ended September 30, 2016, financial charges and transaction costs incurred on works in progress were capitalized at the average rate of 9% per year. INTANGIBLE ASSETS Goodwill Intangibles in progress Data processing systems Regulatory licenses Other Total Cost of intangibles (gross amount) Balance at Dec 31, 2015 Acquisition of investments (Note 26) 357,575 30,732 388,307 Additions 254,252 19,532 80,227 43,644 397,655 Transfers (260,684) 242,177 18,507 Balance at Sep 30, 2016 Accumulated amortization Balance at Dec 31, 2015 Acquisition of investments (Note 26) (14,774) (14,774) Amortization expenses (992) (456,264) (183,061) (78,645) (718,962) Balance at Sep 30, 2016 Intangible assets, net Balance at Dec 31, 2015 Balance at Sep 30, 2016 Annual amortization rate (average) 20% 9% 16% 43 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) TRADE PAYABLES 09/30/2016 12/31/2015 Infrastructure, network and plant maintenance materials 1,870,033 1,282,493 Services 4,337,482 3,059,394 Rental of polls and rights-of-way 376,259 341,143 Other 538,081 321,803 Total 7,121,855 BORROWINGS AND FINANCING Borrowings and financing by type 09/30/2016 12/31/2015 Contractual maturity Principal Interest Senior Notes Local currency 1,120,981 1,090,716 Sep 2016 semiannual Foreign currency 30,274,300 37,579,395 Jul 2016 to Aug2022 Semiannual/ annual Financial institutions CCB – Bank Credit Note 2,508,499 2,416,314 Jul 2016 to Jan2028 Monthly/ semiannual Certificates of Real Estate Receivables (CRI) 1,576,999 1,397,504 Aug 2022 annual Development Banks and Export Credit Agencies 8,880,778 10,986,710 Jul 2016 to Dec2033 Monthly/ semiannual Revolver credit facility 2,740,267 Public debentures Dec2016 to Jul2021 Semiannual/ annual Subtotal Incurred debt issuance cost (421,075) (498,249) Total Current 48,220,800 11,809,598 Non-current 48,047,819 44 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The request for judicial reorganization (filed with the Rio de Janeiro State Courts on June 20, 2016) constitutes a default event under the terms and conditions of the agreements in effect. For accounting and disclosure purposes, the noncurrent portion of borrowings and financing was reclassified to non-current liabilities in the balance sheet as at September 30 2016. The balances of intragroup loans and subsidiaries’ debentures are disclosed in the balance sheet according to the established contractual maturity. Debt issuance costs by type 09/30/2016 12/31/2015 Financial institutions 415,957 491,514 Public debentures 5,118 6,735 Total Current 421,075 117,531 Non-current 380,718 Breakdown of the debt by currency (Note 3.2.1) 09/30/2016 12/31/2015 Euro 18,988,289 24,221,508 US dollar 16,188,878 22,713,644 Brazilian reais 13,043,633 12,922,265 Total Breakdown of the debt by index Index/rate 09/30/2016 12/31/2015 Fixed rate 2.25% p.a. – 10.00% p.a. 32,244,051 39,892,444 CDI 0.75% p.a. – 1.83% p.a. 6,649,766 6,347,119 LIBOR 0.90% p.a. – 2.50% p.a. 4,671,976 8,812,005 TJLP 0.0% p.a. – 4.08% p.a. 3,006,516 3,148,581 IPCA 0.50% p.a. – 7.94% p.a. 1,594,565 1,475,381 INPC 2.43% p.a. 53,926 181,887 Total Description of main borrowings and financing Senior Notes - foreign and local currency As at September 30 , 2016 the Company held own debentures acquired in the market for approximately US$33 million, which it retains in its portfolio, marked to market, for cancellation or to be held to maturity. 45 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Financial institutions Development Banks and Export Credit Agencies The Company and its subsidiaries obtained financing facilities with BNDES and other development banks from the North and Northeast regions to finance and upgrading their nationwide fixed and mobile networks and meet their regulatory obligations and the obligations to the Export Credit Agencies of financing part of the investments in equipment and services that incorporate international technology. The main export credit agencies with that are the Company’s and its subsidiaries’ counterparties are: SEK – Swedish Export Corporation; CDB – China Development Bank; Delcredere Ducroire; and FEC – Finnish Export Credit. Guarantees BNDES financing facilities are collateralized by receivables of the Company and its subsidiaries Telemar and Oi Móvel. The Company provides guarantees to its subsidiaries Telemar and Oi Móvel for such financing facilities, totaling R$2,547 million. Covenants The financing agreements of the Company and subsidiaries Telemar and Oi Móvel with the BNDES and other financial institutions, and the debentures issued originally contain covenants that require the Oi and/or Telemar, as applicable, to maintain certain financial ratios. Compliance with these covenants is determined either on a quarterly or an annual basis, depending on the financing agreement. It is worth noticing that, since the judicial reorganization constitutes a default event under the loan agreements’ terms and conditions, the liabilities associated to these agreements were reclassified to current liabilities. Accordingly, the effects of the financial covenants are not applicable. LICENSES AND CONCESSIONS PAYABLE 09/30/2016 12/31/2015 SMP 9,076 905,601 STFC concessions 82,748 12,936 Total Current 84,450 911,930 Non-current 7,374 6,607 Correspond to the amounts payable to ANATEL for the radiofrequency concessions and the licenses to provide the SMP services, and STFC service concessions, obtained at public auctions. The payment schedule is as follows: 2016 1,702 2017 86,549 2018 3,293 2019 280 Total 46 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) TAX REFINANCING PROGRAM The outstanding balance of the Tax Debt Refinancing Program is broken down as follows: 09/30/2016 12/31/2015 Law 11941/09 and Law 12865/2013 tax financing program 747,925 791,696 REFIS II - PAES 16,386 3,392 Total Current 102,700 78,432 Non-current 661,611 716,656 The amounts of the tax refinancing program created under Law 11941/2009, divided into principal, fine and interest, which include the debt declared at the time the deadline to join the program was reopened as provided for by Law 12865/2013 and Law12996/2014, are broken down as follows: 09/30/2016 12/31/2015 Principal Fines Interest Total Total Tax on revenue (COFINS) 153,627 3,836 200,039 357,502 387,228 Income tax 41,118 3,302 45,123 89,543 100,897 Tax on revenue (PIS) 60,188 881 38,229 99,298 104,138 Social security (INSS – SAT) 6,735 3,957 5,813 16,505 9,881 Social contribution 9,457 1,147 12,537 23,141 25,651 Tax on banking transactions (CPMF) 19,150 2,152 27,509 48,811 48,311 Other 52,182 6,630 70,699 129,511 118,982 Total 47 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The payment schedule is as follows: 2016 24,805 2017 102,700 2018 102,700 2019 91,561 2020 91,561 2021 to 2022 183,122 2023 to 2024 167,862 Total The Company hereby clarifies that tax debts, as is the case of the debts included in tax refinancing programs, are not subject to the terms of the judicial reorganization terms. PROVISIONS Broken down as follows: Type 09/30/2016 12/31/2015 Labor Overtime 352,757 329,510 Sundry premiums 135,928 110,664 Stability/reintegration 112,840 97,783 Indemnities 112,288 99,607 Additional post-retirement benefits 88,783 70,942 Salary differences and related effects 39,710 38,013 Lawyer/expert fees 22,731 25,291 Severance pay 18,039 15,016 Labor fines 14,341 10,275 Employment relationship 12,500 6,967 Severance Pay Fund (FGTS) 7,327 6,694 Joint liability 650 610 Other claims 52,165 38,105 Total Tax State VAT (ICMS) 397,650 308,144 Tax on services (ISS) 75,069 71,201 INSS (joint liability, fees, and severance pay) 30,382 29,394 Tax on net income (ILL) 3,142 6,882 Other claims 71,153 76,736 Total Civil ANATEL (i) 1,160,936 1,148,621 Corporate 1,059,800 1,111,742 Small claims courts 351,161 361,474 Other claims 610,556 471,295 Total Total provisions Current 868,488 1,020,994 Non-current 3,861,420 3,413,972 48 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (i) As at September 30, 2016, proceedings for noncompliance in the estimated total of R$6,157 million have been filed with the ANATEL, of which R$3,011 million were related to fines issued by ANATEL. The Company and the ANATEL are negotiating Policy Adjustment Commitments (TAC) to convert the noncompliance events into future investment obligations and/or benefits to customers. To date, the Managing Board of the ANATEL approved the Quality and Universal Service TAC de that totals R$1,850 million, which is being reviewed by the Federal Court of Auditors (TCU) and that resulted in the request clarifications to the ANATEL. Additionally, there is approximately R$7,523 million related to proceedings filed for alleged noncompliance outside ANATEL’s jurisdiction.It is worth noting that the court in charge of the judicial reorganization action determined the initiation of a mediation proceeding between Oi, ANATEL, and the Federal Attorney General to allow a transaction regarding Class III payables (Administrative Fines), pursuant to the provisions of Clause 4.3.2.8 of the Judicial Reorganization Plan. On November 24, 2016, a hearing will be held to settle the debt with ANATEL on a consensual basis, as part of a mediation proceeding brought by the judicial reorganization process. In compliance with the relevant Law, the provisions are adjusted for inflation on a monthly basis. Breakdown of contingent liabilities, per nature The breakdown of contingent liabilities with a possible unfavorable outcome and, therefore, not recognized in accounting, is as follows: 09/30/2016 12/31/2015 Labor 811,259 779,776 Tax 25,372,899 24,047,529 Civil 1,224,627 1,238,279 Total Summary of movements in provision balances Labor Tax Civil Total Balance at Dec 31, 2015 Acquisition of investments (Note 26) 202,476 (393) 159 202,242 Inflation adjustment (11,458) 64,276 193,790 246,608 Additions/(reversals) 53,569 53,375 622,431 729,375 Write-offs for payment/terminations (i) (124,005) (32,219) (727,059) (883,283) Balance at Sep 30, 2016 (i) As established in the procedures inherent to the Judicial Reorganization, the Company is not making payments for lawsuits terminated beginning June 20, 2016. Accordingly, the amount the lawsuits terminated and not paid, totaling (R$112 million), was transferred to the Company’s payables. 49 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Guarantees The Company has bank guarantee letters and guarantee insurance granted by several financial institutions and insurers to guarantee commitments arising from lawsuits, contractual obligations, and biddings with the ANATEL. The adjusted amount of contracted bonds and guarantee insurances, effective at September 30, 2016 corresponds to R$15,151,350 (R$15,577,522 at December 31, 2015). The commission charges on these contracts are based on market rates. EQUITY (a) Share capital Subscribed and paid-in capital is R$21,438,374 (R$21,438,374 at December 31, 2015), represented by the following shares, without par value: Number of shares (in thousands) 09/30/2016 12/31/2015 Total capital in shares Common shares 668,034 668,034 Preferred shares 157,727 157,727 Total Treasury shares Common shares 148,282 148,282 Preferred shares 1,812 1,812 Total Outstanding shares Common shares 519,752 519,752 Preferred shares 155,915 155,915 Total outstanding shares (b) Treasury shares Treasury shares as at September 30, 2016 originate from the corporate events that took place in the first quarter of 2015, the second quarter of 2014, and the first half of 2012, described below: (i) on February 27, 2012, the Extraordinary Shareholders’ Meeting of Oi S.A. approved the Merger Protocol and Justification of Coari with and into the Company and, as a result, the cancelation of the all the treasury shares held by the Company on that date; (ii) on February 27, 2012, the Extraordinary Shareholders’ Meeting of Oi S.A. approved the Merger Protocol and Justification of TNL with and into the Company, and the Company’s shares then held by TNL, as a result of the merger of Coari with and into the Company, were canceled, except for 24,647,867 common shares that remained in treasury; 50 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (iii) starting April 9, 2012, Oi paid the reimbursement of shares to withdrawing shareholders. (iv) As a result of the Company’s capital increase approved by the Board of Directors on April 30 and May 5, 2014, and due to subscription made by Pharol in PT Portugal assets, R$263,028 was reclassified to treasury shares. (v) Under the exchange agreement entered into with Pharol on September 8, 2014 (Note 26), approved at Pharol’s extraordinary shareholders’ meeting, by the CVM, and at Oi’s extraordinary shareholders’ meeting, on March 30, 2015 the Company conducted a share exchange under which Pharol delivered to PTIF Oi shares divided into 474,348,720 OIBR3 shares and 948,697,440 OIBR4 shares (47,434,872 and 94,869,744 after the reverse stock split, respectively); in exchange, the Company delivered Rio Forte securities to PT SGPS, in the total principal amount of R$3,163 million (€897 million). (c) Capital reserves Capital reserves are recognized in accordance with the Brazilian Corporate Law. The main movements in these reserves were as follows: Special merger reserve: net assets : represented by: (i) the net assets merged by the Company under the corporate reorganization approved on February 27, 2012 amounting to R$2,309,296; (ii) the net assets merged with and into the Company upon the merger of TmarPart approved on September 1, 2015 amounting to R$122,412 include, primarily, R$20,349 in Cash and cash equivalents, R$112,961 in Deferred taxes, and R$11,166 in Borrowings, pursuant to the provisions of CVM Instruction 319/1999. As regard TmarPart's net assets, it is worth mentioning that as at June 30, 2015 TmarPart’s recognized in its balance sheet a gain on property, plant and equipment and intangible assets appreciation amounting to R$6,347 million, net of taxes. Based on the events that occurred between June 30, 2015 and the merger date, September 1, 2015, the external technical opinions obtained by the Company, and taking into account the lack of a specific accounting standard on mergers of entities under common control in the accounting practices adopted in Brazil, and the existence of interpretations indicating that upon a merger maintaining or reversing goodwill based on a an asset appreciation gain is an accounting policy option, the Company did not recognize said goodwill in its balance sheet. As prescribed by ICPC 09 (R2), paragraphs 77 and 78 and CVM Instruction 319/1999, the Company filed with the CVM a technical inquiry and on July 29, 2016 received a letter from the Exchange Commission’s Department of Company Relations ("SEP") replying to the Company’s inquiry According to the SEP, "goodwill should not be derecognized by TmarPart but, instead, kept in the net assets to be merged with and into Oi, following the valuation basis of the net assets acquired as a result of the business combination between independent parties that took place at the time of the acquisition of Brasil Telecom S.A." The Company assessed the content of the conclusions stated in said letter, and filed an appeal with the CVM’s Board, and has not obtained any reply from the CVM’s Board to date. 51 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The Company hereby informs that the recognition of goodwill in its balance sheet as at September 30, 2016 would increase total assets and equity by R$5,492 million (R$5,993 million at December 31, 2015) and decrease loss for the quarter and the nine-month period ended September 30, 2016 by R$164 million and R$501 million, respectively, and the amortization for the period, net of taxes. (d) Basic and diluted earnings (losses) per share There-month period ended 09/30/2016 Nine-month period ended 09/30/2016 There-month period ended 09/30/2015 Nine-month period ended 09/30/2015 Loss from continuing operations (Note 5) ) Loss for the quarter from discontinued operations (net of taxes) 5,849 1,085,910 Loss attributable to owners of the Company Loss allocated to common shares - basic and diluted (808,379) (2,470,878) (322,414) (250,797) Loss allocated to preferred shares – basic and diluted (242,498) (741,216) (658,235) (511,352) Weighted average number of outstanding shares (in thousands of shares) Common shares – basic and diluted 519,752 519,752 230,295 246,107 Preferred shares – basic and diluted 155,915 155,915 470,166 501,789 Loss per share (in reais): Common shares – basic and diluted (1.56) (4.75) (1.40) (1.02) Preferred shares – basic and diluted (1.56) (4.75) (1.40) (1.02) Loss per share – continuing operations: Common shares – basic and diluted (1.56) (4.75) (1.41) (2.47) Preferred shares – basic and diluted (1.56) (4.75) (1.41) (2.47) Earnings per share – discontinued operations: Common shares – basic and diluted 0.01 1.45 Preferred shares – basic and diluted 0.01 1.45 52 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) EMPLOYEE BENEFITS As at September 30, 2016, the liabilities referring to retirement benefits recognized in the balance sheet are as follows: 09/30/2016 12/31/2015 Actuarial assets – TCSPREV Plan Current 2,720 753 Non-current 144,760 129,128 09/30/2016 12/31/2015 BRTPREV and PAMEC Plans 376,977 402,339 Financial obligations - BrTPREV plan (i) 175,303 141,681 Actuarial liabilities Current 136,179 144,589 Non-current 416,101 399,431 (i) Represented by the agreement de financial obligations, entered into by the Company and Fundação Atlântico intended for the payment of the mathematical provision without coverage by the plan’s assets. This obligation represents the additional commitment between the provision recognized pursuant to the rules of CPC 33 (CVM 695) and the financial obligations agreement calculated based on the laws applicable to close-end pension funds, regulated by PREVIC. (a) Pension plans The Company and its subsidiaries sponsor retirement benefit plans (“pension funds”) for their employees, provided that they elect to be part of such plan, and current beneficiaries. The sponsored plans are valued by independent actuaries at the end of the annual reporting period. The obligations in the balance as at September 30, 2016 were recognized based on the actuarial studies for base date December 31, 2015, prepared using the “Projected Unit Credit Method”. The main actuarial assumptions taken into consideration in the actuarial studies as at December 31, 2015 and September 30, 2016 after the revision of the discount rates are as follows: 53 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Pension plans MEDICAL CARE PLANS BrTPREV TCSPREV PBS-Telemar TelemarPrev PBS-A PBS-TNCP CELPREV PAMEC PAMA Nominal discount rate of actuarial liability 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% Estimated inflation rate 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% Estimated nominal salary increase index 5.5% to 6.12% 5.5% to 6.00% 5.50% 5.5% to 7.09% N.A. 10.61% 5.50% N.A. N.A. Estimated nominal benefit growth rate 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% N.A. N.A. Total expected rate of return on plan assets 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% N.A. 13.10% General mortality biometric table AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 Biometric disability table Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Biometric disabled mortality table Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss N.A. Turnover rate 5.10% 4.40% Nil 5.10% N.A. Nil Nil N.A. N.A. Starting age of the benefits 57 years 57 years 57 years 55 years N.A. 57 years 55 years N.A. N.A. Nominal medical costs growth rate N.A. N.A. N.A. N.A. N.A. N.A. N.A. 8.67% 8.67% The main movements in the actuarial liabilities related to pension plans in the period ended September 30, 2016 were as follows: Balance at December 31, 2015 Pension plan costs, net 24,638 Payments, contributions and reimbursements (50,000) Financial obligations 33,622 Balance at September 30,2016 The main movements in the actuarial assets related to the pension plans in the period ended September 30, 2016 were as follows: Balance at December 31, 2015 Pension plan income, net 12,761 Actuarial gains (losses), net 9,634 Payments, contributions and reimbursements (4,796) Balance at September 30,2016 54 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) SEGMENT INFORMATION The Company’s management uses operating segment information for decision-making. The Company identified only one operating segment that corresponds to the telecommunications business in Brazil. In addition to the telecommunications business in Brazil, the Company conducts other businesses that individually or in aggregate do not meet any of the quantitative indicators that would require their disclosure as reportable business segments. These businesses refer basically to the following companies: Mobile Telecommunications Limited in Namibia, Companhia Santomense de Telecomunicações, Listas Telefónicas de Moçambique, ELTA – Empresa de Listas Telefónicas de Angola, and Timor Telecom, which provide fixed and mobile telecommunications services and publish telephone directories, and which have been consolidated since May 2014. The revenue generation is assessed by Management based on a view segmented by customer, into the following categories: · Residential Services, focused on the sale of fixed telephony services, including voice services, data communication services (broadband), and pay TV; · Personal Mobility, focused on the sale of mobile telephony services to subscription and prepaid customers, and mobile broadband customers; and · SMEs/Corporate, which includes corporate solutions offered to our small, medium-sized, and large corporate customers. 55 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Telecommunications in Brazil In preparing the financial information for this reportable segment, the transactions between the companies included in the segment have been eliminated. The financial information of this reportable segment for the periods ended September 30, 2016 and 2015 is as follows: There-month period ended 09/30/2016 09/30/2015 Residential 2,366,614 2,436,623 Personal mobility 1,941,856 2,048,373 SMEs/Corporate 1,826,928 1,967,236 Other services and businesses 56,698 62,708 Net operating revenue Operating expenses Depreciation and amortization (1,255,138) (1,213,798) Interconnection (287,129) (430,897) Personnel (742,550) (655,784) Third-party services (1,618,029) (1,529,997) Grid maintenance services (248,848) (516,104) Handset and other costs (68,119) (5,721) Advertising and publicity (63,521) (127,800) Rentals and insurance (1,043,695) (911,685) Provisions/reversals (234,918) (185,606) Allowance for doubtful accounts (167,458) (181,403) Taxes and other expenses (183,451) (229,730) Other operating income, net 325,709 OPERATING INCOME BEFORE FINANCIAL INCOME (EXPENSES) AND TAXES Financial income (expenses) Financial income 390,549 4,291,304 Financial expenses (2,125,890) (6,252,468) PRETAX INCOME Income tax and social contribution 352,595 116,875 LOSS FROM CONTINUING OPERATIONS 56 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Nine-month period ended 09/30/2016 09/30/2015 Residential 7,171,438 7,387,419 Personal mobiliy 5,917,937 6,324,820 SMEs/Corporate 5,800,745 5,989,437 Other services and businesses 163,053 208,854 Net operating revenue Operating expenses Depreciation and amortization (3,869,463) (3,606,477) Interconnection (849,402) (1,361,507) Personnel (2,120,710) (1,843,509) Third-party services (4,709,633) (4,636,423) Grid maintenance services (1,232,978) (1,457,664) Handset and other costs (181,087) (178,554) Advertising and publicity (281,955) (251,973) Rentals and insurance (3,188,161) (2,598,904) Provisions/reversals (729,375) (677,647) Allowance for doubtful accounts (457,955) (505,551) Taxes and other expenses (637,381) (913,949) Other operating income, net (94,677) 277,954 OPERATING INCOME BEFORE FINANCIAL INCOME (EXPENSES) AND TAXES Financial income (expenses) Financial income 792,086 5,022,792 Financial expenses (3,164,920) (9,475,329) PRETAX INCOME Income tax and social contribution (1,107,615) 414,453 LOSS FROM CONTINUING OPERATIONS Reconciliation of revenue and profit (loss) for the quarter and information per geographic market In the periods ended September 30, 2016 and 2015, the reconciliation of the segment telecommunications in Brazil revenue and total revenue is as follows: There-month period ended 09/30/2016 09/30/2015 Net operating revenue Revenue related to the reportable segment 6,192,096 6,514,940 Revenue related to other businesses 202,286 312,024 Net operating revenue (Note 5) Nine-month period ended 09/30/2016 09/30/2015 Net operating revenue Revenue related to the reportable segment 19,053,173 19,910,530 Revenue related to other businesses 620,449 740,155 Net operating revenue (Note 5) 57 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) In the periods ended September 30, 2016 and 2015, the reconciliation between the profit (loss) before financial income (expenses) and taxes of the segment telecommunications in Brazil and the profit (loss) before financial income (expenses) and taxes is as follows: There-month period ended 09/30/2016 09/30/2015 Profit before financial income (expenses) and taxes Telecommunications in Brazil 279,240 852,124 Other businesses 65,043 38,830 Income before financial income (expenses) and taxes (Note 5) Nine-month period ended 09/30/2016 09/30/2015 Profit before financial income (expenses) and taxes Telecommunications in Brazil 700,396 2,156,326 Other businesses 135,380 154,009 Income before financial income (expenses) and taxes (Note 5) Total assets, liabilities and tangible and intangible assets per geographic market as at September 30, 2016 are as follows: 09/30/2016 Total assets Total liabilities Tangible assets Intangible assets Capital expenditures on tangible and intangible assets Brazil 74,412,667 69,511,752 25,360,460 3,353,997 2,273,596 Other, primarily Africa 5,898,557 384,446 395,543 160,956 107,871 58 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Related-party transactions Transactions with jointly controlled entities, associates, and unconsolidated entities 09/30/2016 12/31/2015 Accounts receivable and other assets Other entities 5,136 4,916 09/30/2016 12/31/2015 Accounts payable and other liabilities Hispamar 57,701 52,425 Other entities 3,722 821 There-month period ended 09/30/2016 09/30/2015 Revenue Revenue from services rendered 27 Contax 12,331 TODO 300 Other entities 27 29 Nine-month period ended 09/30/2016 09/30/2015 Revenue Revenue from services rendered 66 Contax 28,500 TODO 576 Other entities 66 84 There-month period ended 09/30/2016 09/30/2015 Costs/expenses Operating costs and expenses Veotex (2,130) TODO (6,670) Hispamar (53,133) Other entities (9,852) (8,280) Nine-month period ended 09/30/2016 09/30/2015 Costs/expenses Operating costs and expenses Veotex (7,083) TODO (21,129) Hispamar (166,124) Other entities (28,528) (8,280) The balances and transactions with jointly controlled entities, associates, and unconsolidated entities result from business transactions carried out in the normal course of operations, namely the provision of telecommunications services by the Company to these entities and the acquisition of these entities’ contents and the lease of their infrastructure. 59 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Under the terms of the agreements entered into Company and Pharol aimed at the union of their share bases, a set of Pharol’s assets and liabilities were transferred to the Company, which assumed the compensation or payment obligation of possible incurred contingencies. Up to September 30, the Company paid to third parties contingencies incurred by Pharol amounting to €5.5 million and as at September 30, 2016 it held judicial deposits and an escrow deposit in favor of third parties totaling €21.6 million, and was the guarantor in certain bank guarantees of Pharol, on account of lawsuits, totaling to €187.4 million. Compensation of key management personnel The compensation of the officers responsible for planning, managing and controlling the Company's activities, including the compensation of the directors and executive officers, totaled R$33,420 (R$17,468 at September 30, 2015). HELD-FOR-SALE ASSETS Sale of PT Portugal shares to Altice On December 9, 2014, the Company and Altice entered into a purchase and sale agreement of all PT Portugal shares to Altice, basically involving the operations conducted by PT Portugal in Portugal and in Hungary. On January 22, 2015, Pharol shareholders approved the sale by Oi of all PT Portugal shares to Altice, under the terms and conditions of the Share Purchase and Sale Agreement. Accordingly, the suspensive condition provided for in said agreement to its effectiveness was implemented. On June 2, 2015, the sale by Oi to Altice of its entire stake in PT Portugal was completed. Altice Portugal paid a total of €5,789 million for PT Portugal, of which €4,920 million were received in cash by Oi and PTIF and €869 million were immediately allocated to settle PT Portugal euro-denominated debt. There is also a provision for the payment of an earn-out of €500 million related to PT Portugal’s future generation of revenue and Oi provided a set of guarantees and representations usual in this type of agreements to the buyer. Approval of preparatory actions for the sale of Africatel At the Board of Directors’ meeting held on September 16, 2014, Oi’s management was authorized to take all the necessary actions to divest Oi’s stake in Africatel, representing 75% of Africatel’s share capital, and/or dispose of its assets. Oi would lead the sale process, even though it believe that it would be in the best interests of both Africatel shareholders to maximize the value of their investments, that this sale be coordinated with Samba Luxco, a Helios Investors L.P. affiliate that holds the remaining 25% of Africatel’s share capital. Oi was committed to working with its local partners and each one of the operating companies where Africatel holds investments to ensure a coordinated transition of its interests in these companies. 60 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Notwithstanding the above, our indirect subsidiary Africatel GmbH & Co. KG (“Africatel GmbH”), direct holder of the Oi’s investment in Africatel, received on September 16, 2014 a letter from Samba Luxco, where Samba Luxco exercised an alleged right to sell the shares it holds in Africatel (put option), pursuant to Africatel’s shareholders’ agreement. According to this letter, this put option results from the indirect transfer of Africatel shares, previously indirectly held by Pharol, to the Company as the payment for the capital increase made in May 2014. In the letter, Samba Luxco purported to exercise the alleged put right and thereby required Africatel GmbH to acquire its shares in Africatel. The Company believes that there was not any action or event that, under Africatel’s shareholders’ agreement terms, would trigger the right to exercise the put option. Accordingly, without prejudice to the value the Company attributes to maintaining a relationship of mutual respect with Samba Luxco, Africatel GmbH decided to challenge the exercise of this put option by Samba Luxco, pursuant to Africatel’s shareholders’ agreement, which was duly notified in Africatel GmbH’s reply to Samba Luxco’s letter, on September 26, 2014. Thus, on November 12, 2014, the International Court of Arbitration of the International Chamber of Commerce notified Africatel GmbH that Samba Luxco had commenced arbitral proceedings against Africatel GmbH to enforce its purported put right or, in the alternative, certain ancillary rights and claims. Africatel GmbH presented its answer to Samba Luxco’s request for arbitration on December 15, 2014. The arbitral tribunal was constituted on March 12, 2015 and Africatel GmbH filed its defense on October 9, 2015. At the same time it intended to vigorously defend Africatel GmbH in this proceeding, Oi also focused its efforts on the sale of Africatel and/or its assets, since the Company believed that if this goal were successfully met, the initiated arbitration proceeding would lose its purposes. On June 16, 2016, PT Participações, Africatel GmbH and Africatel, and Company subsidiaries, entered into a series of contractual agreements with Samba Luxco, with the primary purpose of resolving and terminate the arbitration proceeding. The agreements entered into include the amendments to Africatel’s Shareholders’ Agreement and a Settlement and Share Exchange Agreement, under which Samba Luxco shall, upon the implementation of the agreement: (i) terminate the ongoing arbitration proceeding and exempt Oi’s subsidiaries with regard to all the past and current demands related to alleged breaches of Africatel’s Shareholders’ Agreement and raise in the arbitration proceeding, (ii) waive certain approval rights it has under Africatel’s Shareholders’ Agreement, and (iii) transfer to Africatel 11,000 Africatel shares, each of each with a part value of €1.00, thus decreasing Samba Luxco’s stake in Africatel from 25% to 14%. In exchange, Africatel BV shall transfer to Samba Luxco its current stake of approximately 34% in the capital of the Namibian telecommunications operator MTC. The agreement’s implementation is subject to obtaining the necessary regulatory and antitrust approvals. 61 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) With regard to Africatel’s indirect stake in Unitel, through its subsidiary PT Ventures, it is worth noting that on October 13, 2015, PT Ventures initiate the arbitration proceeding against Unitel’s shareholders as a result of the violation by the latter of several rules of Unitel’s shareholders’ agreement and the Angolan law, including the fact that such shareholders caused Unitel not to pay the dividends paid to PT Ventures and retain the information and clarifications on such payment. Additionally, on October 20, 2015, PT Ventures filed an action for a declaration of sentence against Unitel with an Angolan court, claiming the recognition of PT Ventures’ right to receive the outstanding dividends declared in 2010, and the dividends for the years 2011, 2012, and 2013. The other shareholders of Unitel have asserted to PT Ventures that they believe that Pharol’s sale of a non‑controlling interest in Africatel to Samba Luxco in 2007 constituted a breach the Unitel shareholders’ agreement. PT Ventures disputes this interpretation of the relevant provisions of the Unitel shareholders’ agreement and believes that such provisions apply only to a transfer of Unitel shares by PT Ventures itself. By the date of this report, the Company had not been notified of any proceedings initiated with respect to Pharol’s sale of a non‑controlling stake in Africatel to Samba Luxco. The assets and of the African operations are stated at the lower of their carrying amounts and their fair values less costs to sell. The African operations are consolidated in the statement of profit or loss since May 5, 2014. The main components of the assets for held sale and liabilities associated to assets held for sale of the African operations are as follows: Operations in Africa 09/30/2016 12/31/2015 Held-for-sale assets Cash, cash equivalents and cash investments 263,846 214,413 Accounts receivable 160,533 217,992 Dividends receivable (i) 1,998,572 2,042,191 Available-for-sale financial asset (ii) 2,201,231 3,541,314 Other assets 171,335 230,318 Investments 32,413 61,425 Property, plant and equipment 395,543 466,049 Intangible assets 160,956 356,900 Goodwill (iii) 514,128 555,696 Liabilities directly associated to assets held for sale Borrowings and financing 808 9,557 Trade payables 6,173 85,730 Provisions for pension plans 568 923 Other liabilities 376,897 648,790 Non-controlling interests (iv) 908,091 1,190,547 Total assets held for sale and liabilities associated to assets held for sale Intragroup eliminations (424,770) (295,489) Total assets held for sale – Parent company Investments in Africa 4,181,250 5,455,262 62 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (i) Refers to dividends receivable from Unitel. The Company’s recognizes dividends not yet received based on the expected recoverable amount and takes into account, for this valuation, the existence of lawsuits filed to collect these amounts, the expected favorable decisions on these lawsuits, and the existence of cash at Unitel for the payment of these dividends. The dividends not paid by Unitel to PT Ventures refer to fiscal years 2010, 2011, 2012, 2013, and 2014, totaling a nominal US$737 million, including 12.6 billion kwanzas recognized in 2016 related to the dividends for fiscal year 2014; (ii) Refers mainly to the fair value of the indirect interest financial investment of 25% of Unitel’s share capital, classified as held for sale. The fair value of this investment is estimated based on the internal valuation made, including cash flows forecasts for a four-year period, the choice of a growth rate to extrapolate the cash flows projections, and definition of appropriate discount rates. The Company has the policy of monitoring and periodically updating the main assumptions and material estimates used in the fair value measurement, and also takes into consideration in this assessment possible impacts of actual events related to the investment, notably the lawsuits filed against Unitel and its shareholders in 2015. As at September 30, 2016 and in the context of the updating of assumptions referred to above, the fair value of the investment in Unitel was R$2,115 million (R$3,436 million at December 31, 2015), which reported a loss of R$803 million for the first nine months of 2016 (R$2,208 million for the year ended December 31, 2015). The Company believes that the fair value measured under the Discounted Cash Flows method and using the discount rate assumptions (from 15.5% to 17.5%), foreign exchange rates, and other Angolan official financial indicators, corresponds to the best estimate of the realizable value of the investment in Unitel. (iii) In 2015, the Company conducted the annual impairment test of its assets related to the operations in Africa and recognized a loss on goodwill amounting to R$89,176. (iv) (*) Represented mainly by the Samba Luxco’s 25% stake in Africatel Holdings, BV and, consequently, in its net assets. OTHER INFORMATION (a) Acquisition of investments – ARM Engenharia In October 2012, the Company and some of its subsidiaries entered into a service agreement with ARM Tecnologia e Serviços de Engenharia S.A. (“ARM Engenharia”) for the installation, operation, and corrective and preventive maintenance of the outside plant and related equipment of Oi and its subsidiaries, payphones, and the fiber optics and data communication networks (including broadband access services) in the States of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco, Alagoas, Sergipe, Bahia, Amazonas, Roraima, Pará, Amapá, Rio Grande do Sul, Paraná, and Santa Catarina, and in January 2012, in the State of São Paulo. 63 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) In April and May 2016, Serede - Serviços de Rede S.A. (“Serede”), indirect wholly-owned subsidiary of the Company, acquired the corporate units of ARM Engenharia in the states of Rio Grande do Sul, Santa Catarina, and Paraná, and started to manage and conducting operations. Also in May 2016, Serede entered into with the shareholders of ARM Engenharia an agreement for the acquisition of all ARM Engenharia shares. The transaction was completed on June 27, 2016, after the compliance of the conditions precedent established in the agreement, common to similar transactions, including the completion of the legal and financial due diligence at ARM Engenharia, and the approval by the Administrative Economic Defense Council. On the same date, the corporate name of ARM Engenharia was changed to Rede Conecta – Serviços de Rede S.A.(“Rede Conecta”). The acquisition of the assets and liabilities of Rede Conecta was recognized using the acquisition method, as prescribed by CPC 15, resulting in preliminary goodwill arising on the acquisition amounting to R$357,575. During the measurement period, the Company will value the necessary adjustments and the provisional amounts of the identifiable assets and liabilities. (b) Rio Forte Securities On June 30, 2014, the Company was informed, through a notice disclosed by Pharol, of the investment made by PTIF and PT Portugal, companies contributed by Pharol to Oi in the capital increase, in a commercial paper of Rio Forte Investments S.A. (“Securities” and “Rio Forte”, respectively), a company part of the Portuguese group Espírito Santo (“GES”), when both PTIF and PT Portugal were Pharol subsidiaries. According to said notice, the Securities had been issued in the total amount of €897 million, and bore average annual interest of 3.6% and matured on July 15 and July 17, 2014 (€847 and €50 million, respectively), stressing that since April 28, 2014 no other investment and/or renewal of this type of investments had been made. Both PT Portugal and PTIF (collectively “Oi Subsidiaries”) became Company subsidiaries due to the assignment of all PT Portugal shares to the Company by Pharol, on May 5, 2014, to pay in the Company’s capital increase approved on April 28 and 30, 2014. The Securities matured in July 2014 and subsequent the cure period for payment of the securities ended without Rio Forte paying the amount due. The Luxembourg Commercial Court denied Rio Forte’s request for controlled management on October 17, 2014 and Rio Forte’s bankruptcy was declared on December 8, 2014. Agreements entered into by the Company, TmarPart, and Pharol related to the cash investments made in Rio Forte commercial papers On September 8, 2014, after obtaining the due corporate approvals, the Company, the Oi Subsidiaries, TmarPart, and Pharol entered into definitive agreements related to the investments made in the Securities. The agreements provided for (i) an exchange (the “Exchange”) through which Oi Subsidiaries transferred the Securities to Pharol in exchange for preferred shares and common shares of the Company and held by Pharol, as well as (ii) the assignment by Oi Subsidiaries of a call option on the Company shares to the benefit of PT (“Call Option”). 64 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) On March 26, 2015, in order to comply with the conditions presented by the CVM’s Board to grant the waivers necessary for the implementation of the Share Exchange and Put Option, according to the decision issued on March 4, 2015, the Company held a Shareholders’ Meeting which approved the terms and conditions of the Share Exchange and Put Option agreements. On March 31, 2015, the Company announced in a Material Fact Notice, the consummation of the Exchange, under which Pharol delivered to the Oi Subsidiaries Oi unencumbered shares corresponding to 47,434,872 OIBR3 (common shares) and 94,869,744 OIBR4 (preferred shares) (“Exchanged Shares”); and in exchange Oi, through PTIF, delivered the Securities to Pharol, totaling €897 million, with no money involved. With implementation of the Exchange, Pharol became the holder of the Securities and the sole responsible for negotiating with Rio Forte and the decisions related to the Securities, and the Company is responsible for the supporting documentation to Pharol to take the necessary actions to collect the receivables represented by the Securities. As a result of the consummation of the Exchange, Pharol’s direct interest in Oi decreased from 104,580,393 common shares and 172,025,273 preferred shares, representing 37.66% of the voting capital (ex-treasury) and 32.82% of the total capital of Oi (ex-treasury) to 57,145,521 common shares and 77,155,529 preferred shares, representing 24.81% of the voting capital (ex-treasury) and 19.17% of the total capital of Oi (ex-treasury). Main terms of the Call Option for the Purchase of Shares (“Option Contract”) Under the Call Option Agreement entered into on September 8, 2014 by Pharol, PTIF, PT Portugal, Oi, and TmarPart, the call option became exercisable with the consummation of the Exchange, beginning March 31, 2015, at any time, during a six-year period. Under the terms of the Call Option Agreement, the Call Option will involve 47,434,872 Oi common shares and 94,869,744 Oi preferred shares (“Shares Subject to the Option”) and can be exercised, in whole or in part, at any time, pursuant to the following terms and conditions: (i) Term: six (6) years, noting that Pharol’s right to exercise the Option on the Shares Subject to the Option will be reduced by the percentages below: Date of Reduction % of Shares Subject to the Option that cease to the subject to the Option each year As from 03/31/2016 10% As from 03/31/2017 18% As from 03/31/2018 18% As from 03/31/2019 18% As from 03/31/2020 18% As from 03/31/2021 18% (ii) Exercise Price: R$1.8529 per Company preferred share and R$2.0104 per Company common share, before the reverse share split approved on November 18, 2014, as adjusted by the interbank deposit rate (CDI), plus 1.5% per annum, calculated on a pro rata temporis basis, from the date of the Exchange to the date of the effective payment of each exercise price, in whole or in part, of the Option. The exercise price of the shares will be paid in cash, at the transfer date of the Shares Subject to the Option. 65 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) By March 31, 2016, Pharol had not exercised the Option, in whole or in part, on the Shares Subject to the Option. Accordingly, beginning on this date, 4,743,487 Company common shares and 9,486,974 Company preferred shares, equivalent to 10% of the Shares Subject to the Option, are no longer subject to this call option. Oi is not required to maintain the Exchanged Shares in treasury. In the event that PTIF or any of Oi’s subsidiaries do not hold, in treasury, a sufficient number of Shares Subject to the Option to transfer to Pharol, the Option may be financially settled through payment by the Oi Subsidiaries of the amount corresponding to the difference between the market price of the Shares Subject to the Option and the respective exercise price corresponding to these shares. While the Option is effective, Pharol may not purchase Oi shares, directly or indirectly, in any manner other than by exercising the Option. Pharol may not transfer or assign the Option, nor grant any rights under the Option, including security, without the consent of Oi. If Pharol issues, directly or indirectly, derivatives that are backed by or referenced to Oi shares, it shall immediately use the proceeds derived from such a derivative transaction, directly or indirectly, to acquire the Shares Subject to the Option. Oi may terminate the Option if (i) the Bylaws of Pharol are amended voluntarily to remove or amend the provision that limits the voting right to 10% of all votes corresponding to the capital stock of Pharol; (ii) Pharol directly or indirectly engages in activities that compete with the activities of Oi or its subsidiaries in the countries in which they operate; (iii) Pharol violates certain obligations under the Option Contract. On March 31, 2015, theOption Agreement was amended to provided for (i) the possibility of Pharol assigning or transferring the Call Option, regardless of previous consent by Oi, provided that such assignment or transfer covers at least ¼ of the Shares Subject to the Option, and Pharol can freely use the use the proceeds of such transactions, (ii) the possibility of Pharol, subject to previous, written consent from Oi, creating or granting any rights arising on the Call Option or, pledging the guarantees supported by the Call Option, and (iii) the grant of a right of first refusal to Oi for the acquisition of the Call Option, should Pharol wish to sell, assign, transfer, contribute the capital of another entity, transmit, or otherwise sell or dispose of the Call Option. This amendment has been executed with a suspensive condition and would only be effective after an authorization from the CVM to amend the Option Agreement were granted. However, at a meeting held on December 16, 2015, the CVM’s board decided to refuse the entire request filed by the Company for waiver of the requirements of CVM Instructions 10/1980 and 390/2003 to amend the Option Agreement. These Instructions determine that the acquisition and sale of shares of a publicly held company must be conducted in a stock exchange and that the stock options transactions of a publicly held company must be conducted in the markets where the company’s shares are traded, and interdicts any private transactions. The waiver of these requirements would allow the enforcement of the provisions of the amendment to the Call Option Agreement related to (i) the possibility of privately transferring the Call Option from Pharol to Oi; (ii) granting a right of first refusal to Oi to acquire the Call Option; and (iii) the possibility of making the payment of the Option acquisition price in Oi shares, if the right of first refusal if exercised. 66 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended September 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) As at September 30, 2016, the fair value of the Call Option is estimated at R$15.7 million calculated by the Company using the Black‑Scholes model and theoretical share volatility assumptions, using the Revenue Approach valuation technique provided for by paragraphs B10 and B11 of CPC 46 Fair Value Measurement. (c) New York Stock Exchange (NYSE) Listing Rule In September 2015, the Company was notified by the NYSE that Oi was not complying with the continued listing rule, which requires that the average closing price of the listed securities of a company cannot go below US$1.00 per share in any consecutive 30-day trading period. On January 22, 2016, in order to comply with the minimum share price requirement established by NYSE, Oi disclosed a Notice to the Market announcing the change in Company’s common shares ratio of the Depositary Receipts Program, Level II, Sponsored (“Common DR”) so that each Common DR, which was previously one (1) common share, represents five (5) common shares as from February 1, 2016. (d) Lawsuits in the Netherlands Syzygy Capital Management, Ltd., Loomis Sayles Strategic Income Fund, and two groups of Italian bond holders: (i) Sandro Boscolo Bragadin, Stefano Crispo, Paolo Denicoli, Ivano Falceri, Alex Lo Furno, Dario Farina, Aldo Fazzini, Walter Masoni, Salvatore Lucio Marcuccio, Luca Marsili, Aniello Matrone, Vincenzo Matrone, Mario Parcianello, Francesca Risicato, Antonio Scalzullo, Giovanni Marcheselli, and Nadia Benedett, and (ii) Allesandro Callegari, Stefano Capodarca, Banco Consulia S.P.A., Valentina Basso, and Piero Basso, have filed to date request for the declaration of bankruptcy of Oi Holanda with the Amsterdam District Court on June 27, 2016, July 8, 2016, July 11, 2016, July 15, 2016, respectively. Citicorp Trustee Company Limited, the trustee of the bonds issued by PTIF, filed on August 22, 2016 a request for the declaration of bankruptcy of PTIF with the Amsterdam District Court. 67
